                              Case 21-31504 Document 1 Filed in TXSB on 05/03/21 Page 1 of 100

 Fill in this information to identify the case:

 United States Bankruptcy Court for the:
                                   Southern District of Texas


 Case number (if known):                                            Chapter        7                                                         ❑Check if this is an
                                                                                                                                                amended filing

Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                                               04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor’s name and the case number (if known). For more
information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.



   1. Debtor's name                               Aquilon Energy Services, Inc.



   2. All other names debtor used
      in the last 8 years

      Include any assumed names,
      trade names, and doing
      business
      as names



   3. Debtor's federal Employer                   4      5 – 5     5       9   3   2   0   2
      Identification Number (EIN)



   4. Debtor's address                            Principal place of business                                      Mailing address, if different from principal place of
                                                                                                                   business

                                                   808 Travis St Ste 400
                                                  Number            Street                                         Number         Street



                                                                                                                   P.O. Box
                                                   Houston, TX 77002-5791
                                                  City                                     State   ZIP Code
                                                                                                                   City                                State     ZIP Code

                                                   Harris                                                          Location of principal assets, if different from principal
                                                  County                                                           place of business


                                                                                                                   Number         Street




                                                                                                                   City                                State     ZIP Code




   5. Debtor's website (URL)



   6. Type of debtor                              ✔
                                                  ❑      Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))

                                                  ❑      Partnership (excluding LLP)

                                                  ❑      Other. Specify:




Official Form 201                                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                    page 1
                            Case 21-31504 Document 1 Filed in TXSB on 05/03/21 Page 2 of 100

Debtor      Aquilon Energy Services, Inc.                                                                           Case number (if known)
           Name
                                                A. Check one:
   7. Describe debtor's business
                                                ❑Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                ❑Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                                ❑Railroad (as defined in 11 U.S.C. §101(44))
                                                ❑Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                ❑Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                ❑Clearing Bank (as defined in 11 U.S.C. §781(3))
                                                ✔ None of the above
                                                ❑
                                                B. Check all that apply:
                                                ❑    Tax-exempt entity (as described in 26 U.S.C. §501)

                                                ❑    Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. § 80a-3)

                                                ❑    Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))


                                                C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor. See
                                                   http://www.uscourts.gov/four-digit-national-association-naics-codes .
                                                    5     1   8    2

   8. Under which chapter of the                Check one:
      Bankruptcy Code is the                    ✔
                                                ❑    Chapter 7
      debtor filing?

     A debtor who is a “small business
                                                ❑    Chapter 9
     debtor” must check the first subbox. A
     debtor as defined in § 1182(1) who
                                                ❑    Chapter 11. Check all that apply:
     elects to proceed under subchapter V of           ❑     The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     chapter 11 (whether or not the debtor is                noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than $2,725,625. If
     a “small business debtor”) must check                   this sub-box is selected, attach the most recent balance sheet, statement of operations, cash-flow
     the second sub-box                                      statement, and federal income tax return or if any of these documents do not exist, follow the procedure in
                                                             11 U.S.C. § 1116(1)(B).
                                                       ❑     The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated debts
                                                             (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to proceed
                                                             under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent balance sheet,
                                                             statement of operations, cash-flow statement, and federal income tax return, or if any of these documents
                                                             do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                       ❑     A plan is being filed with this petition.

                                                       ❑     Acceptances of the plan were solicited prepetition from one or more classes of creditors, in accordance
                                                             with 11 U.S.C. § 1126(b).
                                                       ❑     The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                             Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                             Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11 (Official
                                                             Form 201A) with this form.
                                                       ❑     The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.

                                                ❑    Chapter 12

   9. Were prior bankruptcy cases filed by      ✔ No
                                                ❑
      or against the debtor within the last 8
      years?
                                                ❑Yes. District                                           When                    Case number
                                                                                                                MM / DD / YYYY
     If more than 2 cases, attach a separate               District                                      When                     Case number
     list.                                                                                                       MM / DD / YYYY


  10. Are any bankruptcy cases pending or       ✔ No
                                                ❑
      being filed by a business partner or
      an affiliate of the debtor?               ❑Yes. Debtor                                                                     Relationship

                                                           District                                                               When
     List all cases. If more than 1, attach a
                                                                                                                                                MM / DD / YYYY
     separate list.
                                                           Case number, if known




Official Form 201                                     Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                          page 2
                           Case 21-31504 Document 1 Filed in TXSB on 05/03/21 Page 3 of 100

Debtor      Aquilon Energy Services, Inc.                                                                            Case number (if known)
           Name


  11. Why is the case filed in this         Check all that apply:
      district?
                                            ✔ Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days
                                            ❑
                                               immediately preceding the date of this petition or for a longer part of such 180 days than in any other district.

                                            ❑A bankruptcy case concerning debtor’s affiliate, general partner, or partnership is pending in this district.
  12. Does the debtor own or have           ✔ No
                                            ❑
      possession of any real property
      or personal property that needs
                                            ❑Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
      immediate attention?                             Why does the property need immediate attention? (Check all that apply.)
                                                       ❑   It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                           What is the hazard?


                                                       ❑   It needs to be physically secured or protected from the weather.
                                                       ❑   It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for
                                                           example, livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                       ❑   Other
                                                       Where is the property?
                                                                                 Number          Street




                                                                                 City                                            State      ZIP Code
                                                      Is the property insured?
                                                       ❑No
                                                       ❑Yes.        Insurance agency
                                                                    Contact name
                                                                    Phone

         Statistical and administrative information

      13. Debtor’s estimation of            Check one:
          available funds?                  ❑Funds will be available for distribution to unsecured creditors.
                                            ✔After any administrative expenses are paid, no funds will be available for distribution to unsecured creditors.
                                            ❑
      14. Estimated number of               ❑ 1-49 ❑ 50-99                       ❑ 1,000-5,000 ❑ 5,001-10,000                ❑ 25,001-50,000 ❑ 50,000-100,000
          creditors                         ✔ 100-199 ❑ 200-999
                                            ❑                                    ❑ 10,001-25,000                             ❑ More than 100,000

      15. Estimated assets                   ❑    $0-$50,000                        ❑     $1,000,001-$10 million                   ❑     $500,000,001-$1 billion
                                             ❑    $50,001-$100,000                  ❑     $10,000,001-$50 million                  ❑     $1,000,000,001-$10 billion
                                             ✔
                                             ❑    $100,001-$500,000                 ❑     $50,000,001-$100 million                 ❑     $10,000,000,001-$50 billion
                                             ❑    $500,001-$1 million               ❑     $100,000,001-$500 million                ❑     More than $50 billion




Official Form 201                                      Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 3
                          Case 21-31504 Document 1 Filed in TXSB on 05/03/21 Page 4 of 100

Debtor      Aquilon Energy Services, Inc.                                                                             Case number (if known)
           Name




                                            ❑    $0-$50,000                            ❑   $1,000,001-$10 million                     ❑   $500,000,001-$1 billion
      16. Estimated liabilities
                                            ❑    $50,001-$100,000                      ❑   $10,000,001-$50 million                    ❑   $1,000,000,001-$10 billion
                                            ❑    $100,001-$500,000                     ❑   $50,000,001-$100 million                   ❑   $10,000,000,001-$50 billion
                                            ✔
                                            ❑    $500,001-$1 million                   ❑   $100,000,001-$500 million                  ❑   More than $50 billion



         Request for Relief, Declaration, and Signatures


 WARNING --         Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or imprisonment
                    for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


      17. Declaration and signature of               The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
          authorized representative of
          debtor                                     I have been authorized to file this petition on behalf of the debtor.

                                                     I have examined the information in this petition and have a reasonable belief that the information is true and
                                                     correct.

                                                I declare under penalty of perjury that the foregoing is true and correct.

                                                    Executed on     05/03/2021
                                                                    MM/ DD/ YYYY



                                                ✘ /s/ Randy Wilson                                                       Printed name
                                                                                                                                               Randy Wilson
                                                    Signature of authorized representative of debtor


                                                    Title                 Chief Executive Officer



      18. Signature of attorney
                                                ✘                        /s/ Randy Williams                              Date 05/03/2021
                                                                                                                                   MM/ DD/ YYYY
                                                    Signature of attorney for debtor



                                                     Randy Williams
                                                    Printed name

                                                     Byman & Associates, PLLC
                                                    Firm name

                                                     7924 Broadway Suite 104
                                                    Number          Street


                                                     Pearland                                                                TX               77581
                                                    City                                                                     State            ZIP Code



                                                     (281) 884-9262                                                           rww@bymanlaw.com
                                                    Contact phone                                                             Email address



                                                     21566850                                                                 TX
                                                    Bar number                                                                State




Official Form 201                                      Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                      page 4
Case 21-31504 Document 1 Filed in TXSB on 05/03/21 Page 5 of 100
                              Case 21-31504 Document 1 Filed in TXSB on 05/03/21 Page 6 of 100

 Fill in this information to identify the case:

 Debtor name                            Aquilon Energy Services, Inc.

 United States Bankruptcy Court for the:
                                   Southern District of Texas


 Case number (if known):                                                                                                                  ❑Check if this is an
                                                                                                                                             amended filing

Official Form 206A/B
Schedule A/B: Assets — Real and Personal Property                                                                                                                      12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest. Include all property in which
the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties which have no book value, such as fully depreciated
assets or assets that were not capitalized. In Schedule A/B, list any executory contracts or unexpired leases. Also list them on Schedule G: Executory Contracts and
Unexpired Leases (Official Form 206G).
Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write the debtor’s name and
case number (if known). Also identify the form and line number to which the additional information applies. If an additional sheet is attached, include the amounts
from the attachment in the total for the pertinent part.

For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset schedule or depreciation
schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the debtor’s interest, do not deduct the value of secured
claims. See the instructions to understand the terms used in this form.


 Part 1: Cash and cash equivalents


  1.   Does the debtor have any cash or cash equivalents?
       ❑No. Go to Part 2.
       ✔Yes. Fill in the information below.
       ❑
       All cash or cash equivalents owned or controlled by the debtor                                                                         Current value of debtor's
                                                                                                                                              interest

  2.   Cash on hand

  3.   Checking, savings, money market, or financial brokerage accounts (Identify all)
       Name of institution (bank or brokerage firm)                 Type of account                     Last 4 digits of account number
       3.1 Silicon Valley Bank                                           Checking account                           0340                                      $16,233.71

       3.2 CIBC                                                          Checking account                           7513                                       $7,922.97

  4.   Other cash equivalents (Identify all)
       None

  5.   Total of Part 1
                                                                                                                                                               $24,156.68
       Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.



 Part 2: Deposits and prepayments


  6.   Does the debtor have any deposits or prepayments?
       ❑No. Go to Part 3.
       ✔Yes. Fill in the information below.
       ❑
                                                                                                                                              Current value of debtor's
                                                                                                                                              interest
  7.   Deposits, including security deposits and utility deposits
       Description, including name of holder of deposit
       7.1 Millbrook Lisle 1001 LLC                                                                                                                            $45,000.00




Official Form 206A/B                                            Schedule A/B: Assets — Real and Personal Property                                             page 1
                              Case 21-31504 Document 1 Filed in TXSB on 05/03/21 Page 7 of 100

Debtor        Aquilon Energy Services, Inc.                                                                             Case number (if known)
              Name


  8.     Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
         Description, including name of holder of prepayment

         8.1 Hubspot                                                                                                                                            $2,291.90


         Additional Page Total - See continuation page for additional entries                                                                                  $28,977.06


  9.     Total of Part 2
                                                                                                                                                               $76,268.96
         Add lines 7 through 8 (including amounts on any additional sheets). Copy the total to line 81.



 Part 3: Accounts receivable


  10.     Does the debtor have any accounts receivable?
          ❑No. Go to Part 4.
          ✔Yes. Fill in the information below.
          ❑

                                                                                                                                                 Current value of debtor's
                                                                                                                                                 interest

  11.    Accounts Receivable

         11a. 90 days old or less:                   $97,029.04              -                   $97,029.04               = ...... ➔                                $0.00
                                       face amount                                 doubtful or uncollectible accounts


         11b. Over 90 days old:                       $500.00                -                    $500.00                 = ...... ➔                                $0.00
                                       face amount                                 doubtful or uncollectible accounts


  12.     Total of Part 3
                                                                                                                                                                    $0.00
          Current value on lines 11a + 11b = line 12. Copy the total to line 82.



 Part 4: Investments


  13.     Does the debtor own any investments?
          ✔ No. Go to Part 5.
          ❑
          ❑Yes. Fill in the information below.

                                                                                                                  Valuation method used for      Current value of debtor's
                                                                                                                  current value                  interest

  14.     Mutual funds or publicly traded stocks not included in Part 1
          Name of fund or stock:

          None


  15.    Non-publicly traded stock and interests in incorporated and unincorporated businesses,
         including any interest in an LLC, partnership, or joint venture
          Name of fund or stock:                                                           % of ownership:

          None




Official Form 106A/B                                                                  Schedule A/B: Property                                                    page 2
                             Case 21-31504 Document 1 Filed in TXSB on 05/03/21 Page 8 of 100

Debtor       Aquilon Energy Services, Inc.                                                                      Case number (if known)
             Name



  16.    Government bonds, corporate bonds, and other negotiable and non-negotiable
         instruments not included in Part 1
         Describe:

         None


  17.    Total of Part 4
                                                                                                                                                            $0.00
         Add lines 14 through 16 (including any additional sheets). Copy the total to line 83.



 Part 5: Inventory, excluding agriculture assets


  18.    Does the debtor own any inventory (excluding agriculture assets)?
         ✔ No. Go to Part 6.
         ❑
         ❑Yes. Fill in the information below.

         General description                                    Date of the last          Net book value of   Valuation method used      Current value of debtor's
                                                                physical inventory        debtor's interest   for current value          interest
                                                                                          (Where available)


  19.    Raw materials

         None

  20.    Work in progress

         None

  21.    Finished goods, including goods held for resale

         None

  22.    Other inventory or supplies

         None

  23.    Total of Part 5
         Add lines 19 through 22 (including any additional sheets). Copy the total to line 84.                                                              $0.00


  24.    Is any of the property listed in Part 5 perishable?
         ✔ No
         ❑
         ❑Yes
  25.    Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
         ✔ No
         ❑
         ❑Yes
  26.    Has any of the property listed in Part 5 been appraised by a professional within the last year?
         ✔ No
         ❑
         ❑Yes


 Part 6: Farming and fishing-related assets (other than titled motor vehicles and land)




Official Form 106A/B                                                              Schedule A/B: Property                                                page 3
                             Case 21-31504 Document 1 Filed in TXSB on 05/03/21 Page 9 of 100

Debtor       Aquilon Energy Services, Inc.                                                                      Case number (if known)
             Name



  27.    Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?
         ✔ No. Go to Part 7.
         ❑
         ❑Yes. Fill in the information below.

         General description                                                          Net book value of       Valuation method used      Current value of debtor's
                                                                                      debtor's interest       for current value          interest
                                                                                          (Where available)


  28.    Crops — either planted or harvested

         None


  29.    Farm animals Examples: Livestock, poultry, farm-raised fish

         None


  30.    Farm machinery and equipment (Other than titled motor vehicles)

         None

  31.    Farm and fishing supplies, chemicals, and feed

         None


  32.    Other farming and fishing-related property not already listed in Part 6

         None

  33.    Total of Part 6
         Add lines 28 through 32. Copy the total to line 85.                                                                                                $0.00


  34.    Is the debtor a member of an agricultural cooperative?
         ✔ No
         ❑
         ❑Yes. Is any of the debtor's property stored at the cooperative?
            ❑No
            ❑Yes

  35.    Has any of the property listed in Part 6 been purchased within 20 days before the bankruptcy was filed?
         ✔ No
         ❑
         ❑Yes
  36.    Is a depreciation schedule available for any of the property listed in Part 6?
         ✔ No
         ❑
         ❑Yes
  37.    Has any of the property listed in Part 6 been appraised by a professional within the last year?
         ✔ No
         ❑
         ❑Yes


 Part 7: Office furniture, fixtures, and equipment; and collectibles




Official Form 106A/B                                                           Schedule A/B: Property                                                   page 4
                            Case 21-31504 Document 1 Filed in TXSB on 05/03/21 Page 10 of 100

Debtor        Aquilon Energy Services, Inc.                                                                      Case number (if known)
             Name



  38.    Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?
         ❑No. Go to Part 8.
         ✔Yes. Fill in the information below.
         ❑

         General description                                                               Net book value of   Valuation method used      Current value of debtor's
                                                                                           debtor's interest   for current value          interest
                                                                                           (Where available)


  39.    Office furniture

         39.1 Standing desk table                                                                  (Unknown)                                               $200.00


         Additional Page Total - See continuation page for additional entries                                                                           $14,475.00

  40.    Office fixtures

         None


  41.    Office equipment, including all computer equipment and
         communication systems equipment and software

         41.1 Polycom telephones (18)                                                              (Unknown)                                               $900.00


         Additional Page Total - See continuation page for additional entries                                                                           $11,758.81

  42.    Collectibles Examples: Antiques and figurines; paintings, prints or other
         artwork; books, pictures, or other art objects; china and crystal; stamp, coin,
         or baseball card collections; other collections, memorabilia, or collectibles


         None


  43.    Total of Part 7
                                                                                                                                                        $27,333.81
         Add lines 39 through 42. Copy the total to line 86.

  44.    Is a depreciation schedule available for any of the property listed in Part 7?
         ✔ No
         ❑
         ❑Yes
  45.    Has any of the property listed in Part 7 been appraised by a professional within the last year?
         ✔ No
         ❑
         ❑Yes


 Part 8: Machinery, equipment, and vehicles


  46.    Does the debtor own or lease any machinery, equipment, or vehicles?
         ✔ No. Go to Part 9.
         ❑
         ❑Yes. Fill in the information below.
         General description                                                               Net book value of   Valuation method used      Current value of debtor's
         Include year, make, model, and identification numbers (i.e., VIN, HIN, or         debtor's interest   for current value          interest
         N-number)                                                                         (Where available)




Official Form 106A/B                                                               Schedule A/B: Property                                                page 5
                            Case 21-31504 Document 1 Filed in TXSB on 05/03/21 Page 11 of 100

Debtor       Aquilon Energy Services, Inc.                                                                            Case number (if known)
             Name



  47. Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles


         None


  48.    Watercraft, trailers, motors, and related accessories Examples: Boats,
         trailers, motors, floating homes, personal watercraft, and fishing vessels


         None


  49. Aircraft and accessories

         None


  50.    Other machinery, fixtures, and equipment (excluding farm machinery
         and equipment)

         None


  51.    Total of Part 8
                                                                                                                                                                  $0.00
         Add lines 47 through 50. Copy the total to line 87.

  52.    Is a depreciation schedule available for any of the property listed in Part 8?
         ✔ No
         ❑
         ❑Yes

  53.    Has any of the property listed in Part 8 been appraised by a professional within the last year?
         ✔ No
         ❑
         ❑Yes


 Part 9: Real Property


  54.    Does the debtor own or lease any real property?
         ✔ No. Go to Part 10.
         ❑
         ❑Yes. Fill in the information below.

         General description                                    Nature and extent of      Net book value of        Valuation method used       Current value of debtor's
         Include street address or other description such as    debtor's interest in      debtor's interest        for current value           interest
         Assessor Parcel Number (APN), and type of property     property                  (Where available)
         (for example, acreage, factory, warehouse, apartment
         or office building), if available


  55. Any building, other improved real estate, or land which the debtor owns or in which the debtor has interest

         None


  56.    Total of Part 9
                                                                                                                                                                  $0.00
         Add the current value on lines 55.1 through 55.3 and entries from any addition sheets. Copy the total to line 88.

  57.    Is a depreciation schedule available for any of the property listed in Part 9?
         ✔ No
         ❑
         ❑Yes
Official Form 106A/B                                                              Schedule A/B: Property                                                      page 6
                            Case 21-31504 Document 1 Filed in TXSB on 05/03/21 Page 12 of 100

Debtor       Aquilon Energy Services, Inc.                                                                         Case number (if known)
             Name


  58.    Has any of the property listed in Part 9 been appraised by a professional within the last year?
         ✔ No
         ❑
         ❑Yes


 Part 10: Intangibles and Intellectual Property


  59.    Does the debtor have any interests in intangibles or intellectual property?
         ❑No. Go to Part 11.
         ✔Yes. Fill in the information below.
         ❑

         General description                                                           Net book value of       Valuation method used        Current value of debtor's
                                                                                       debtor's interest       for current value            interest
                                                                                       (Where available)


  60.    Patents, copyrights, trademarks, and trade secrets

         60.1 US TM: Aquilon Network Reg No. 6,278,950                                                $0.00                                              (Unknown)


  61.    Internet domain names and websites

         None


  62.    Licenses, franchises, and royalties

         None

  63.    Customer lists, mailing lists, or other compilations

         63.1 Customer lists                                                                   (Unknown)                                                 (Unknown)


  64.    Other intangibles, or intellectual property

         64.1 IDC and Aquilon Network Software                                                 (Unknown)                                                 (Unknown)


  65.    Goodwill

         None


  66.    Total of Part 10
                                                                                                                                                               $0.00
         Add lines 60 through 65. Copy the total to line 89.

  67.    Do your lists or records include personally identifiable information of customers? (as defined in 11 U.S.C. §§ 101(41A) and 107)
         ✔ No
         ❑
         ❑Yes
  68.    Is there an amortization or other similar schedule available for any of the property listed in Part 10?
         ✔ No
         ❑
         ❑Yes
  69.    Has any of the property listed in Part 10 been appraised by a professional within the last year?
         ✔ No
         ❑
         ❑Yes

Official Form 106A/B                                                          Schedule A/B: Property                                                       page 7
                            Case 21-31504 Document 1 Filed in TXSB on 05/03/21 Page 13 of 100

Debtor       Aquilon Energy Services, Inc.                                                                  Case number (if known)
             Name




 Part 11: All other assets


  70.    Does the debtor own any other assets that have not yet been reported on this form?
         ✔ No. Go to Part 12.
         ❑
         ❑Yes. Fill in the information below.

                                                                                                                                     Current value of debtor's
                                                                                                                                     interest

  71.    Notes receivable
         Description (include name of obligor)

         None


  72.    Tax refunds and unused net operating losses (NOLs)
         Description (for example, federal, state, local)

         None


  73.    Interests in insurance policies or annuities

         None


  74.    Causes of action against third parties (whether or not a lawsuit has been filed)

         None


  75.    Other contingent and unliquidated claims or causes of action of every nature,
         including counterclaims of the debtor and rights to set off claims

         None


  76.    Trusts, equitable or future interests in property

         None


  77.    Other property of any kind not already listed Examples: Season tickets,
         country club membership

         None


  78.    Total of Part 11
                                                                                                                                                        $0.00
         Add lines 71 through 77. Copy the total to line 90.

  79.    Has any of the property listed in Part 11 been appraised by a professional within the last year?
         ✔ No
         ❑
         ❑Yes




Official Form 106A/B                                                          Schedule A/B: Property                                                page 8
                                  Case 21-31504 Document 1 Filed in TXSB on 05/03/21 Page 14 of 100

Debtor         Aquilon Energy Services, Inc.                                                                                                     Case number (if known)
              Name



 Part 12: Summary


         Type of property                                                                            Current value of                                Current value
                                                                                                     personal property                               of real property


  80. Cash, cash equivalents, and financial assets. Copy line 5, Part 1.                                               $24,156.68

  81. Deposits and prepayments. Copy line 9, Part 2.                                                                   $76,268.96

  82. Accounts receivable. Copy line 12, Part 3.                                                                            $0.00

  83. Investments. Copy line 17, Part 4.                                                                                    $0.00

  84. Inventory. Copy line 23, Part 5.                                                                                      $0.00

  85. Farming and fishing-related assets. Copy line 33, Part 6.                                                             $0.00

  86. Office furniture, fixtures, and equipment; collectibles. Copy line
      43, Part 7.                                                                                                      $27,333.81

  87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                             $0.00


                                                                                                                                          ➔                             $0.00
  88. Real property. Copy line 56, Part 9..........................................................................

  89. Intangibles and intellectual property. Copy line 66, Part 10.                                                         $0.00

  90. All other assets. Copy line 78, Part 11.                                                  +                           $0.00



  91. Total. Add lines 80 through 90 for each column......                                  91a.                      $127,759.45       + 91b.                          $0.00



                                                                                                                                                                                  $127,759.45
  92. Total of all property on Schedule A/B. Lines 91a + 91b = 92 .................................................................................................




Official Form 206A/B                                                            Schedule A/B: Assets — Real and Personal Property                                               page 9
                            Case 21-31504 Document 1 Filed in TXSB on 05/03/21 Page 15 of 100

Debtor        Aquilon Energy Services, Inc.                                                                 Case number (if known)
             Name



           Additional Page


                                                                                                                                     Current value of debtor's
                                                                                                                                     interest

  8.     Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent - Continued
         Description, including name of holder of prepayment
         8.2 CT Corporation                                                                                                                            $53.82

         8.3 LogMeIn                                                                                                                                  $175.65

         8.4 Telerik                                                                                                                                   $80.09

         8.5 LiveChat                                                                                                                                  $99.00

         8.6 CDW                                                                                                                                      $268.13

         8.7 MyCommerce                                                                                                                                $23.81

         8.8 Atlassian                                                                                                                                $110.68

         8.9 Commodity Technology                                                                                                                     $966.67

         8.10 Microsoft                                                                                                                             $3,000.00

         8.11 AON                                                                                                                                   $7,635.50

         8.12 CDW                                                                                                                                     $249.36

         8.13 MyCommerce                                                                                                                               $38.97

         8.14 LogMeIn                                                                                                                                 $116.00

         8.15 Docusign                                                                                                                                $500.25

         8.16 Visual Cron                                                                                                                             $124.58

         8.17 CDW                                                                                                                                   $2,569.57

         8.18 Quest                                                                                                                                   $377.77

         8.19 Quest                                                                                                                                   $976.73

         8.20 Arch Insurance/AON                                                                                                                   $11,610.48


         General description                                                      Net book value of      Valuation method used       Current value of debtor's
                                                                                  debtor's interest      for current value           interest
                                                                                  (Where available)

  39. Office furniture - Continued

         39.2 Workstations (18)                                                           (Unknown)                                                 $3,150.00

         39.3 Workstation chairs (19)                                                     (Unknown)                                                 $2,850.00

         39.4 High bar stools (8)                                                         (Unknown)                                                 $1,200.00

         39.5 Desk                                                                        (Unknown)                                                   $200.00

         39.6 Chairs (4)                                                                  (Unknown)                                                   $400.00

         39.7 Table                                                                       (Unknown)                                                   $125.00

         39.8 Credenza                                                                    (Unknown)                                                   $150.00

         39.9 Large table                                                                 (Unknown)                                                   $975.00

         39.10 Large chairs (12)                                                          (Unknown)                                                 $1,800.00



Official Form 106A/B                                                       Schedule A/B: Property                                                  page 10
                             Case 21-31504 Document 1 Filed in TXSB on 05/03/21 Page 16 of 100

Debtor       Aquilon Energy Services, Inc.                                          Case number (if known)
            Name



          Additional Page


         39.11 Owl                                                      (Unknown)                              $600.00


         39.12 Small table                                              (Unknown)                              $125.00


         39.13 Chairs (4)                                               (Unknown)                              $800.00


         39.14 Owl                                                      (Unknown)                              $600.00


         39.15 Large table                                              (Unknown)                              $650.00


         39.16 Small table (2)                                          (Unknown)                              $250.00


         39.17 Chairs (6)                                               (Unknown)                              $600.00


  41.    Office equipment - Continued

         41.2 Television - Samsung - 70 inch                            (Unknown)                              $200.00


         41.3 Clear Boards (2)                                          (Unknown)                              $100.00


         41.4 Television - Samsung - 50 inch                            (Unknown)                              $150.00


         41.5 Polycom Speaker Phone                                     (Unknown)                              $200.00


         41.6 Click Share + 4 Adaptors                                  (Unknown)                              $100.00


         41.7 Cups (286)                                                (Unknown)                             $1,430.00


         41.8 Tool kit                                                  (Unknown)                               $45.00


         41.9 Keyboards (18)                                            (Unknown)                              $180.00


         41.10 Data centers and security equipment                      (Unknown)                             $7,573.81


         41.11 Swingline Shredder                                       (Unknown)                              $200.00


         41.12 Clear board                                              (Unknown)                               $50.00


         41.13 24" Monitors (44)                                        (Unknown)                              $880.00


         41.14 Television - Samsung - 55 inch                           (Unknown)                              $150.00


         41.15 Television - Toshiba (2)                                 (Unknown)                              $300.00


         41.16 Alpine Water System                                      (Unknown)                              $200.00




Official Form 106A/B                                     Schedule A/B: Property                              page 11
                             Case 21-31504 Document 1 Filed in TXSB on 05/03/21 Page 17 of 100

 Fill in this information to identify the case:

 Debtor name                            Aquilon Energy Services, Inc.

 United States Bankruptcy Court for the:
                                   Southern District of Texas


 Case number (if known):                                                                                                                     ❑Check if this is an
                                                                                                                                                  amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                                  12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
      ✔ No. Check this box and submit page 1 of this form to the court with debtor’s other schedules. Debtor has nothing else to report on this form.
      ❑
      ❑Yes. Fill in all of the information below.
 Part 1: List Creditors Who Have Secured Claims

 2.List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured claim,        Column A                     Column B
   list the creditor separately for each claim.
                                                                                                                           Amount of claim              Value of collateral that
                                                                                                                           Do not deduct the            supports this claim
                                                                                                                           value of collateral.
 3.     Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional
        Page, if any.                                                                                                                         $0.00




Official Form 206D                                         Schedule D: Creditors Who Have Claims Secured by Property                                                  page 1 of 2
                          Case 21-31504 Document 1 Filed in TXSB on 05/03/21 Page 18 of 100

Debtor      Aquilon Energy Services, Inc.                                                                       Case number (if known)
           Name
 Part 2: List Others to Be Notified for a Debt Already Listed in Part 1

 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.
 If no others need to be notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.

     Name and address                                                                                         On which line in Part 1      Last 4 digits of
                                                                                                              did you enter the related    account number for
                                                                                                              creditor?                    this entity


                                                                                                              Line




Official Form 206D                            Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                   page 2 of 2
                             Case 21-31504 Document 1 Filed in TXSB on 05/03/21 Page 19 of 100

 Fill in this information to identify the case:

 Debtor name                            Aquilon Energy Services, Inc.

 United States Bankruptcy Court for the:
                                   Southern District of Texas


 Case number (if known):                                                                                                                  ❑Check if this is an
                                                                                                                                             amended filing

Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                      12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases(Official Form 206G). Number the entries in Parts 1 and 2
in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1: List All Creditors with PRIORITY Unsecured Claims

  1.    Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507)
        ❑No. Go to Part 2.
        ✔Yes. Go to line 2.
        ❑
 2.    List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors with
       priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                    Total claim                    Priority amount

2.1 Priority creditor’s name and mailing address                As of the petition filing date, the claim is:      $87,266.61                      $87,266.61
                                                                Check all that apply.
       CIMA Energy LP
                                                                ✔ Contingent
                                                                ❑
       1221 Mckinney St Ste 3700                                ❑ Unliquidated
       Houston, TX 77010-2046                                   ❑ Disputed
                                                                Basis for the Claim:
       Date or dates debt was incurred
       3/12/2021
                                                                Is the claim subject to offset?
       Last 4 digits of account
                                                                ✔ No
                                                                ❑
       number
                                                                ❑ Yes
       Specify Code subsection of PRIORITY unsecured
       claim: 11 U.S.C. § 507(a)
       Remarks: Prepayment
2.2 Priority creditor’s name and mailing address                As of the petition filing date, the claim is:      $1,575.00                       $1,575.00
                                                                Check all that apply.
       International Materials Inc
                                                                ✔ Contingent
                                                                ❑
       327 Plaza Royal                                          ❑ Unliquidated
       Boca Raton, FL 33432                                     ❑ Disputed
                                                                Basis for the Claim:
       Date or dates debt was incurred
       3/15/2021
                                                                Is the claim subject to offset?
       Last 4 digits of account
                                                                ✔ No
                                                                ❑
       number
                                                                ❑ Yes
       Specify Code subsection of PRIORITY unsecured
       claim: 11 U.S.C. § 507(a)
       Remarks: Prepayment




Official Form 206E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                                page 1 of 34
Case 21-31504 Document 1 Filed in TXSB on 05/03/21 Page 20 of 100
                         Case 21-31504 Document 1 Filed in TXSB on 05/03/21 Page 21 of 100

Debtor      Aquilon Energy Services, Inc.                                                              Case number (if known)
           Name




 Part 1: Additional Page

2.3 Priority creditor’s name and mailing address       As of the petition filing date, the claim is:   $41,666.66               $41,666.66
                                                       Check all that apply.
      J. Aron & Company LLC
                                                       ✔ Contingent
                                                       ❑
      200 W Street                                     ❑ Unliquidated
      New York, NY 10282                               ❑ Disputed
                                                       Basis for the Claim:
     Date or dates debt was incurred
      3/15/2021
                                                       Is the claim subject to offset?
     Last 4 digits of account
                                                       ✔ No
                                                       ❑
     number
                                                       ❑ Yes
     Specify Code subsection of PRIORITY unsecured
     claim: 11 U.S.C. § 507(a)
     Remarks: Prepayment
2.4 Priority creditor’s name and mailing address       As of the petition filing date, the claim is:   $18,750.00               $18,750.00
                                                       Check all that apply.
      Macquarie Energy LLC
                                                       ✔ Contingent
                                                       ❑
      500 Dallas St Ste 3200                           ❑ Unliquidated
      Houston, TX 77002-4804                           ❑ Disputed
                                                       Basis for the Claim:
     Date or dates debt was incurred


                                                       Is the claim subject to offset?
     Last 4 digits of account                          ✔ No
                                                       ❑
     number                                            ❑ Yes
     Specify Code subsection of PRIORITY unsecured
     claim: 11 U.S.C. § 507(a)
     Remarks: Prepayment
2.5 Priority creditor’s name and mailing address       As of the petition filing date, the claim is:   $14,000.00               $14,000.00
                                                       Check all that apply.
      Morgan Stanley Capital Group Inc
                                                       ✔ Contingent
                                                       ❑
      1585 Broadway                                    ❑ Unliquidated
      New York, NY 10036                               ❑ Disputed
                                                       Basis for the Claim:
     Date or dates debt was incurred


                                                       Is the claim subject to offset?
     Last 4 digits of account                          ✔ No
                                                       ❑
     number                                            ❑ Yes
     Specify Code subsection of PRIORITY unsecured
     claim: 11 U.S.C. § 507(a)
     Remarks: Prepayment




Official Form 206E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                       page 2 of 34
                         Case 21-31504 Document 1 Filed in TXSB on 05/03/21 Page 22 of 100

Debtor      Aquilon Energy Services, Inc.                                                              Case number (if known)
           Name




 Part 1: Additional Page

2.6 Priority creditor’s name and mailing address       As of the petition filing date, the claim is:   $125,000.00              $10,000.00
                                                       Check all that apply.
      Randy Wilson
                                                       ✔ Contingent
                                                       ❑
      206 Reinerman St                                 ❑ Unliquidated
      Houston, TX 77007-7229                           ❑ Disputed
                                                       Basis for the Claim:
     Date or dates debt was incurred


                                                       Is the claim subject to offset?
     Last 4 digits of account                          ✔ No
                                                       ❑
                                                       ❑ Yes
     number 7 7 4 5
     Specify Code subsection of PRIORITY unsecured
     claim: 11 U.S.C. § 507(a) (4)
     Remarks: Guaranteed Severance
2.7 Priority creditor’s name and mailing address       As of the petition filing date, the claim is:   $60,000.00               $60,000.00
                                                       Check all that apply.
      Symmetry Energy Solutions
                                                       ✔ Contingent
                                                       ❑
      1111 Louisiana St Ste B-241                      ❑ Unliquidated
      Houston, TX 77002-5230                           ❑ Disputed
                                                       Basis for the Claim:
     Date or dates debt was incurred
      3/15/2021
                                                       Is the claim subject to offset?
     Last 4 digits of account
                                                       ✔ No
                                                       ❑
     number
                                                       ❑ Yes
     Specify Code subsection of PRIORITY unsecured
     claim: 11 U.S.C. § 507(a)
     Remarks: Prepayment




Official Form 206E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                       page 3 of 34
                           Case 21-31504 Document 1 Filed in TXSB on 05/03/21 Page 23 of 100

Debtor       Aquilon Energy Services, Inc.                                                                          Case number (if known)
             Name

 Part 2: List All Creditors with NONPRIORITY Unsecured Claims

  3.   List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill out
       and attach the Additional Page of Part 2.
                                                                                                                                              Amount of claim

3.1 Nonpriority creditor’s name and mailing address                            As of the petition filing date, the claim is:                   unknown
       A Super Shine                                                           Check all that apply.
                                                                               ❑ Contingent
       Alba S Godoy                                                            ❑ Unliquidated
                                                                               ❑ Disputed
       Po Box 550863
                                                                               Basis for the claim:
       Houston, TX 77255-0863                                                  Is the claim subject to offset?
                                                                               ✔ No
                                                                               ❑
       Date or dates debt was incurred
                                                                               ❑ Yes
       Last 4 digits of account number

3.2 Nonpriority creditor’s name and mailing address                            As of the petition filing date, the claim is:                   unknown
       ADP                                                                     Check all that apply.
                                                                               ❑ Contingent
       1 Adp Blvd                                                              ❑ Unliquidated
                                                                               ❑ Disputed
       Roseland, NJ 07068-1728
                                                                               Basis for the claim:
                                                                               Is the claim subject to offset?
       Date or dates debt was incurred                                         ✔ No
                                                                               ❑
       Last 4 digits of account number                                         ❑ Yes
3.3 Nonpriority creditor’s name and mailing address                            As of the petition filing date, the claim is:                   unknown
       Advent Systems, Inc.                                                    Check all that apply.
                                                                               ❑ Contingent
       435 W Fullerton Ave                                                     ❑ Unliquidated
                                                                               ❑ Disputed
       Elmhurst, IL 60126-1404
                                                                               Basis for the claim:
                                                                               Is the claim subject to offset?
       Date or dates debt was incurred                                         ✔ No
                                                                               ❑
       Last 4 digits of account number                                         ❑ Yes
       Nonpriority creditor’s name and mailing address                         As of the petition filing date, the claim is:                   unknown
3.4                                                                            Check all that apply.
       All Savers Health Plans and Services
                                                                               ❑ Contingent
       3100 Ams Blvd                                                           ❑ Unliquidated
                                                                               ❑ Disputed
       Green Bay, WI 54313-9700
                                                                               Basis for the claim:
                                                                               Is the claim subject to offset?
       Date or dates debt was incurred                                         ✔ No
                                                                               ❑
       Last 4 digits of account number                                         ❑ Yes
       Nonpriority creditor’s name and mailing address                         As of the petition filing date, the claim is:                   unknown
3.5                                                                            Check all that apply.
       Allegro Development Corporation
                                                                               ❑ Contingent
       600 N Pearl St Ste 2000                                                 ❑ Unliquidated
                                                                               ❑ Disputed
       Dallas, TX 75201-2822
                                                                               Basis for the claim:
                                                                               Is the claim subject to offset?
       Date or dates debt was incurred                                         ✔ No
                                                                               ❑
       Last 4 digits of account number                                         ❑ Yes




Official Form 206E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                   page 4 of 34
                            Case 21-31504 Document 1 Filed in TXSB on 05/03/21 Page 24 of 100

Debtor        Aquilon Energy Services, Inc.                                                                   Case number (if known)
             Name




 Part 2: Additional Page

3.6      Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:               unknown
         American Airlines, Inc                                            Check all that apply.
                                                                           ❑ Contingent
         AAirpass Customer Service - MD4106                                ❑ Unliquidated
                                                                           ❑ Disputed
         4255 Amon Carter Blvd
                                                                           Basis for the claim:
         Fort Worth, TX 76155-2603                                         Is the claim subject to offset?
                                                                           ✔ No
                                                                           ❑
         Date or dates debt was incurred
                                                                           ❑ Yes
         Last 4 digits of account number

3.7      Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:               unknown
         Anna Dynia CPA, LLC                                               Check all that apply.
                                                                           ❑ Contingent
         20 Danada Sq W Unit 120                                           ❑ Unliquidated
                                                                           ❑ Disputed
         Wheaton, IL 60189-2000
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
3.8      Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:               unknown
         Aon Risk Services Central, Inc.                                   Check all that apply.
                                                                           ❑ Contingent
         75 Remittance Dr Dept 1926                                        ❑ Unliquidated
                                                                           ❑ Disputed
         Chicago, IL 60675-1926
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:               unknown
3.9                                                                        Check all that apply.
         Arch Insurance Company
                                                                           ❑ Contingent
         210 Hudson St Ste 300                                             ❑ Unliquidated
                                                                           ❑ Disputed
         Jersey City, NJ 07311-1206
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:               unknown
3.10                                                                       Check all that apply.
         Atlassian
                                                                           ❑ Contingent
         1098 Harrison St                                                  ❑ Unliquidated
                                                                           ❑ Disputed
         San Francisco, CA 94103-4521
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes




Official Form 206E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                     page 5 of 34
                            Case 21-31504 Document 1 Filed in TXSB on 05/03/21 Page 25 of 100

Debtor        Aquilon Energy Services, Inc.                                                                   Case number (if known)
             Name




 Part 2: Additional Page

3.11 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:               unknown
                                                                           Check all that apply.
         Bank of America NA
                                                                           ✔ Contingent
                                                                           ❑
         20 Greenway Plz Ste 700                                           ❑ Unliquidated
                                                                           ❑ Disputed
         Houston, TX 77046-2006
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
3.12 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:               unknown
         BlueCross BlueShield of Illinois                                  Check all that apply.
                                                                           ❑ Contingent
         Health Care Service Corporation                                   ❑ Unliquidated
                                                                           ❑ Disputed
         25550 Network Pl
                                                                           Basis for the claim:
         Chicago, IL 60673-1255                                            Is the claim subject to offset?
                                                                           ✔ No
                                                                           ❑
         Date or dates debt was incurred
                                                                           ❑ Yes
         Last 4 digits of account number

3.13 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:               unknown
         BMD Consulting                                                    Check all that apply.
                                                                           ❑ Contingent
         Po Box 40249                                                      ❑ Unliquidated
                                                                           ❑ Disputed
         Austin, TX 78704-0005
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:               unknown
3.14                                                                       Check all that apply.
         Bruce Power LP
                                                                           ✔ Contingent
                                                                           ❑
         Bldg 1540, Bldg B10                                               ❑ Unliquidated
                                                                           ❑ Disputed
         177 Tie Road
                                                                           Basis for the claim:
         Kincardine, ON, Canada N06 2T0,                                   Is the claim subject to offset?
                                                                           ✔ No
                                                                           ❑
         Date or dates debt was incurred
                                                                           ❑ Yes
         Last 4 digits of account number

         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:               $216.50
3.15                                                                       Check all that apply.
         Canteen Refreshment Services
                                                                           ✔ Contingent
                                                                           ❑
         Division of Compass Group                                         ❑ Unliquidated
                                                                           ❑ Disputed
         940 Lively Blvd
                                                                           Basis for the claim:
         Wood Dale, IL 60191-1204                                          Is the claim subject to offset?
                                                                           ✔ No
                                                                           ❑
         Date or dates debt was incurred       9/16/2020
                                                                           ❑ Yes
         Last 4 digits of account number




Official Form 206E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                     page 6 of 34
                           Case 21-31504 Document 1 Filed in TXSB on 05/03/21 Page 26 of 100

Debtor        Aquilon Energy Services, Inc.                                                                     Case number (if known)
             Name




 Part 2: Additional Page

3.16 Nonpriority creditor’s name and mailing address                         As of the petition filing date, the claim is:               $11,355.00
                                                                             Check all that apply.
         CCM-Cameron Esperson Owner, LP
                                                                             ✔ Contingent
                                                                             ❑
         808 Travis St Ste 102                                               ❑ Unliquidated
                                                                             ❑ Disputed
         Houston, TX 77002-5775
                                                                             Basis for the claim:
                                                                             Is the claim subject to offset?
         Date or dates debt was incurred        2/22/2021                    ✔ No
                                                                             ❑
         Last 4 digits of account number                                     ❑ Yes
3.17 Nonpriority creditor’s name and mailing address                         As of the petition filing date, the claim is:               unknown
                                                                             Check all that apply.
         Centerpoint Energy Services Inc
                                                                             ✔ Contingent
                                                                             ❑
         Po Box 1374                                                         ❑ Unliquidated
                                                                             ❑ Disputed
         Houston, TX 77251-1374
                                                                             Basis for the claim:
                                                                             Is the claim subject to offset?
         Date or dates debt was incurred                                     ✔ No
                                                                             ❑
         Last 4 digits of account number        8    6   4    3              ❑ Yes
3.18 Nonpriority creditor’s name and mailing address                         As of the petition filing date, the claim is:               $24,924.55
         Century Link                                                        Check all that apply.
                                                                             ❑ Contingent
         Executive Plaza III                                                 ❑ Unliquidated
                                                                             ✔ Disputed
                                                                             ❑
         11350 Mccormick Rd Ste 800
                                                                             Basis for the claim:
         Hunt Valley, MD 21031-1002                                          Is the claim subject to offset?
                                                                             ✔ No
                                                                             ❑
         Date or dates debt was incurred
                                                                             ❑ Yes
         Last 4 digits of account number
         Remarks: Accounting error by Century Link
         Nonpriority creditor’s name and mailing address                     As of the petition filing date, the claim is:               $105.00
3.19                                                                         Check all that apply.
         Certify, Inc.
                                                                             ✔ Contingent
                                                                             ❑
         Po Box 780965                                                       ❑ Unliquidated
                                                                             ❑ Disputed
         Philadelphia, PA 19178-0965
                                                                             Basis for the claim:
                                                                             Is the claim subject to offset?
         Date or dates debt was incurred        2/28/2021                    ✔ No
                                                                             ❑
         Last 4 digits of account number                                     ❑ Yes
         Nonpriority creditor’s name and mailing address                     As of the petition filing date, the claim is:               unknown
3.20                                                                         Check all that apply.
         Charles Bayless Arizona
                                                                             ❑ Contingent
         7300 N Sunset Canyon Dr                                             ❑ Unliquidated
                                                                             ❑ Disputed
         Tucson, AZ 85718-1258
                                                                             Basis for the claim:
                                                                             Is the claim subject to offset?
         Date or dates debt was incurred                                     ✔ No
                                                                             ❑
         Last 4 digits of account number                                     ❑ Yes




Official Form 206E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                        page 7 of 34
                            Case 21-31504 Document 1 Filed in TXSB on 05/03/21 Page 27 of 100

Debtor        Aquilon Energy Services, Inc.                                                                   Case number (if known)
             Name




 Part 2: Additional Page

3.21 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:               unknown
         Charles Bayless NC                                                Check all that apply.
                                                                           ❑ Contingent
         403 Tuttle Rd                                                     ❑ Unliquidated
                                                                           ❑ Disputed
         Durham, NC 27703-8386
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
3.22 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:               unknown
                                                                           Check all that apply.
         Citadel Americas LLC
                                                                           ✔ Contingent
                                                                           ❑
         131 S Dearborn St                                                 ❑ Unliquidated
                                                                           ❑ Disputed
         Chicago, IL 60603-5517
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
3.23 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:               unknown
         Citigroup Energy, Inc.                                            Check all that apply.
                                                                           ❑ Contingent
         2700 Post Oak Ste 400                                             ❑ Unliquidated
                                                                           ❑ Disputed
         Houston, TX 77056
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:               unknown
3.24                                                                       Check all that apply.
         Citigroup Energy, Inc.
                                                                           ✔ Contingent
                                                                           ❑
         2700 Post Oak Ste 400                                             ❑ Unliquidated
                                                                           ❑ Disputed
         Houston, TX 77056
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:               unknown
3.25                                                                       Check all that apply.
         City of Chicago
                                                                           ❑ Contingent
         22149 Network Pl                                                  ❑ Unliquidated
                                                                           ❑ Disputed
         Chicago, IL 60673-1221
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes




Official Form 206E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                     page 8 of 34
                            Case 21-31504 Document 1 Filed in TXSB on 05/03/21 Page 28 of 100

Debtor        Aquilon Energy Services, Inc.                                                                   Case number (if known)
             Name




 Part 2: Additional Page

3.26 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:               unknown
         Clear Investigative                                               Check all that apply.
                                                                           ❑ Contingent
         2801 Network Blvd #101                                            ❑ Unliquidated
                                                                           ❑ Disputed
         Frisco, TX 75034
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
3.27 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:               $1,150.00
                                                                           Check all that apply.
         Cogent Communications, Inc.
                                                                           ✔ Contingent
                                                                           ❑
         PO Box 791087                                                     ❑ Unliquidated
                                                                           ❑ Disputed
         Baltimore, MD 21279-1087
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred       2/1/2021                    ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
3.28 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:               unknown
         Comcast Business                                                  Check all that apply.
                                                                           ❑ Contingent
         Po Box 37601                                                      ❑ Unliquidated
                                                                           ❑ Disputed
         Philadelphia, PA 19101-0601
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:               unknown
3.29                                                                       Check all that apply.
         Comcast Inc
                                                                           ❑ Contingent
         Po Box 3001                                                       ❑ Unliquidated
                                                                           ❑ Disputed
         Southeastern, PA 19398-3001
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:               $65.01
3.30                                                                       Check all that apply.
         ComEd, Inc.
                                                                           ✔ Contingent
                                                                           ❑
         Po Box 6111                                                       ❑ Unliquidated
                                                                           ❑ Disputed
         Carol Stream, IL 60197-6111
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred       2/24/2021                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes




Official Form 206E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                       page 9 of 34
                             Case 21-31504 Document 1 Filed in TXSB on 05/03/21 Page 29 of 100

Debtor        Aquilon Energy Services, Inc.                                                                    Case number (if known)
             Name




 Part 2: Additional Page

3.31 Nonpriority creditor’s name and mailing address                        As of the petition filing date, the claim is:               unknown
         Committee of Chief Risk Officers, Inc.                             Check all that apply.
                                                                            ❑ Contingent
         8000 Research Forest Dr Ste 115 #278                               ❑ Unliquidated
                                                                            ❑ Disputed
         The Woodlands, TX 77382-1506
                                                                            Basis for the claim:
                                                                            Is the claim subject to offset?
         Date or dates debt was incurred                                    ✔ No
                                                                            ❑
         Last 4 digits of account number                                    ❑ Yes
3.32 Nonpriority creditor’s name and mailing address                        As of the petition filing date, the claim is:               unknown
         Commodity Risk Advisors, LLC                                       Check all that apply.
                                                                            ❑ Contingent
         6010 Blossom St                                                    ❑ Unliquidated
                                                                            ❑ Disputed
         Houston, TX 77007-5002
                                                                            Basis for the claim:
                                                                            Is the claim subject to offset?
         Date or dates debt was incurred                                    ✔ No
                                                                            ❑
         Last 4 digits of account number                                    ❑ Yes
3.33 Nonpriority creditor’s name and mailing address                        As of the petition filing date, the claim is:               unknown
         Commodity Technology Advisory LLC                                  Check all that apply.
                                                                            ❑ Contingent
         19901 Southwest Fwy Ste 140                                        ❑ Unliquidated
                                                                            ❑ Disputed
         Sugar Land, TX 77479-6538
                                                                            Basis for the claim:
                                                                            Is the claim subject to offset?
         Date or dates debt was incurred                                    ✔ No
                                                                            ❑
         Last 4 digits of account number                                    ❑ Yes
         Nonpriority creditor’s name and mailing address                    As of the petition filing date, the claim is:               unknown
3.34                                                                        Check all that apply.
         Concurrency, Inc.
                                                                            ❑ Contingent
         13600 Bishops Ct                                                   ❑ Unliquidated
                                                                            ❑ Disputed
         Brookfield, WI 53005-6211
                                                                            Basis for the claim:
                                                                            Is the claim subject to offset?
         Date or dates debt was incurred                                    ✔ No
                                                                            ❑
         Last 4 digits of account number                                    ❑ Yes
         Nonpriority creditor’s name and mailing address                    As of the petition filing date, the claim is:               unknown
3.35                                                                        Check all that apply.
         CoverWallet Inc
                                                                            ✔ Contingent
                                                                            ❑
         Po Box 22395                                                       ❑ Unliquidated
                                                                            ❑ Disputed
         New York, NY 10087-0001
                                                                            Basis for the claim:
                                                                            Is the claim subject to offset?
         Date or dates debt was incurred        3/23/2021                   ✔ No
                                                                            ❑
         Last 4 digits of account number                                    ❑ Yes




Official Form 206E/F                                        Schedule E/F: Creditors Who Have Unsecured Claims                                     page 10 of 34
                           Case 21-31504 Document 1 Filed in TXSB on 05/03/21 Page 30 of 100

Debtor        Aquilon Energy Services, Inc.                                                                    Case number (if known)
             Name




 Part 2: Additional Page

3.36 Nonpriority creditor’s name and mailing address                        As of the petition filing date, the claim is:               $1,007.95
                                                                            Check all that apply.
         CT Corporation
                                                                            ✔ Contingent
                                                                            ❑
         Po Box 4349                                                        ❑ Unliquidated
                                                                            ❑ Disputed
         Carol Stream, IL 60197-4349
                                                                            Basis for the claim:
                                                                            Is the claim subject to offset?
         Date or dates debt was incurred       12/26/2020                   ✔ No
                                                                            ❑
         Last 4 digits of account number                                    ❑ Yes
3.37 Nonpriority creditor’s name and mailing address                        As of the petition filing date, the claim is:               unknown
         Delaware Secretary of State                                        Check all that apply.
                                                                            ❑ Contingent
         Division of Corporations                                           ❑ Unliquidated
                                                                            ❑ Disputed
         Po Box 5509
                                                                            Basis for the claim:
         Binghamton, NY 13902-5509                                          Is the claim subject to offset?
                                                                            ✔ No
                                                                            ❑
         Date or dates debt was incurred
                                                                            ❑ Yes
         Last 4 digits of account number

3.38 Nonpriority creditor’s name and mailing address                        As of the petition filing date, the claim is:               unknown
         Delta Dental of Illinois-Risk                                      Check all that apply.
                                                                            ❑ Contingent
         Po Box 804067                                                      ❑ Unliquidated
                                                                            ❑ Disputed
         Chicago, IL 60680-4067
                                                                            Basis for the claim:
                                                                            Is the claim subject to offset?
         Date or dates debt was incurred                                    ✔ No
                                                                            ❑
         Last 4 digits of account number                                    ❑ Yes
         Nonpriority creditor’s name and mailing address                    As of the petition filing date, the claim is:               unknown
3.39                                                                        Check all that apply.
         Docusign
                                                                            ❑ Contingent
         221 Main St Ste 1550                                               ❑ Unliquidated
                                                                            ❑ Disputed
         San Francisco, CA 94105-1947
                                                                            Basis for the claim:
                                                                            Is the claim subject to offset?
         Date or dates debt was incurred                                    ✔ No
                                                                            ❑
         Last 4 digits of account number                                    ❑ Yes
         Nonpriority creditor’s name and mailing address                    As of the petition filing date, the claim is:               unknown
3.40                                                                        Check all that apply.
         Dropbox
                                                                            ❑ Contingent
         1800 Owens St Ste 200                                              ❑ Unliquidated
                                                                            ❑ Disputed
         San Francisco, CA 94158-2381
                                                                            Basis for the claim:
                                                                            Is the claim subject to offset?
         Date or dates debt was incurred                                    ✔ No
                                                                            ❑
         Last 4 digits of account number                                    ❑ Yes




Official Form 206E/F                                        Schedule E/F: Creditors Who Have Unsecured Claims                                       page 11 of 34
                           Case 21-31504 Document 1 Filed in TXSB on 05/03/21 Page 31 of 100

Debtor        Aquilon Energy Services, Inc.                                                                    Case number (if known)
             Name




 Part 2: Additional Page

3.41 Nonpriority creditor’s name and mailing address                        As of the petition filing date, the claim is:               unknown
         Dugan & Lopatka CPAs                                               Check all that apply.
                                                                            ❑ Contingent
         4320 Winfield Rd Ste 450                                           ❑ Unliquidated
                                                                            ❑ Disputed
         Warrenville, IL 60555-4036
                                                                            Basis for the claim:
                                                                            Is the claim subject to offset?
         Date or dates debt was incurred                                    ✔ No
                                                                            ❑
         Last 4 digits of account number                                    ❑ Yes
3.42 Nonpriority creditor’s name and mailing address                        As of the petition filing date, the claim is:               unknown
                                                                            Check all that apply.
         Ector County Energy Center LLC
                                                                            ✔ Contingent
                                                                            ❑
         1 S Wacker Dr Ste 1800                                             ❑ Unliquidated
                                                                            ❑ Disputed
         Chicago, IL 60606-4630
                                                                            Basis for the claim:
                                                                            Is the claim subject to offset?
         Date or dates debt was incurred                                    ✔ No
                                                                            ❑
         Last 4 digits of account number                                    ❑ Yes
3.43 Nonpriority creditor’s name and mailing address                        As of the petition filing date, the claim is:               unknown
         Energize Ventures                                                  Check all that apply.
                                                                            ❑ Contingent
         1 S Wacker Dr Ste 1620                                             ❑ Unliquidated
                                                                            ❑ Disputed
         Chicago, IL 60606-4671
                                                                            Basis for the claim:
                                                                            Is the claim subject to offset?
         Date or dates debt was incurred                                    ✔ No
                                                                            ❑
         Last 4 digits of account number                                    ❑ Yes
         Nonpriority creditor’s name and mailing address                    As of the petition filing date, the claim is:               $10,793.25
3.44                                                                        Check all that apply.
         ENGIE Energy Marketing NA, Inc
                                                                            ✔ Contingent
                                                                            ❑
         1990 Post Oak Blvd Ste 1900                                        ❑ Unliquidated
                                                                            ❑ Disputed
         Houston, TX 77056-3831
                                                                            Basis for the claim:
                                                                            Is the claim subject to offset?
         Date or dates debt was incurred       10/31/2020                   ✔ No
                                                                            ❑
         Last 4 digits of account number                                    ❑ Yes
         Nonpriority creditor’s name and mailing address                    As of the petition filing date, the claim is:               unknown
3.45                                                                        Check all that apply.
         ENI Trading and Shipping Inc
                                                                            ✔ Contingent
                                                                            ❑
         1200 Smith St Ste 1707                                             ❑ Unliquidated
                                                                            ❑ Disputed
         Houston, TX 77002-4372
                                                                            Basis for the claim:
                                                                            Is the claim subject to offset?
         Date or dates debt was incurred                                    ✔ No
                                                                            ❑
         Last 4 digits of account number                                    ❑ Yes




Official Form 206E/F                                        Schedule E/F: Creditors Who Have Unsecured Claims                                        page 12 of 34
                           Case 21-31504 Document 1 Filed in TXSB on 05/03/21 Page 32 of 100

Debtor        Aquilon Energy Services, Inc.                                                                   Case number (if known)
             Name




 Part 2: Additional Page

3.46 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:               unknown
         Ernst & Young U.S. LLP                                            Check all that apply.
                                                                           ❑ Contingent
         3712 Solutions Ctr                                                ❑ Unliquidated
                                                                           ❑ Disputed
         Chicago, IL 60677-3007
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
3.47 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:               unknown
                                                                           Check all that apply.
         eShares, Inc.
                                                                           ✔ Contingent
                                                                           ❑
         195 Page Mill Rd Ste 101                                          ❑ Unliquidated
                                                                           ❑ Disputed
         Palo Alto, CA 94306-2073
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
3.48 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:               unknown
                                                                           Check all that apply.
         Eye Med
                                                                           ✔ Contingent
                                                                           ❑
         Fidelity Security Life Insurance Co.                              ❑ Unliquidated
                                                                           ❑ Disputed
         Po Box 632530
                                                                           Basis for the claim:
         Cincinnati, OH 45263-2530                                         Is the claim subject to offset?
                                                                           ✔ No
                                                                           ❑
         Date or dates debt was incurred
                                                                           ❑ Yes
         Last 4 digits of account number

         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:               unknown
3.49                                                                       Check all that apply.
         Francis X. Egan
                                                                           ✔ Contingent
                                                                           ❑
         1142 Ash St                                                       ❑ Unliquidated
                                                                           ❑ Disputed
         Winnetka, IL 60093-2104
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:               unknown
3.50                                                                       Check all that apply.
         Go Daddy
                                                                           ✔ Contingent
                                                                           ❑
         14455 N Hayden Rd                                                 ❑ Unliquidated
                                                                           ❑ Disputed
         Scottsdale, AZ 85260-6993
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes




Official Form 206E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                     page 13 of 34
                           Case 21-31504 Document 1 Filed in TXSB on 05/03/21 Page 33 of 100

Debtor        Aquilon Energy Services, Inc.                                                                   Case number (if known)
             Name




 Part 2: Additional Page

3.51 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:               unknown
                                                                           Check all that apply.
         Goldman Sachs Principal Strategic Investments
                                                                           ✔ Contingent
                                                                           ❑
         200 West St                                                       ❑ Unliquidated
                                                                           ❑ Disputed
         New York, NY 10282-2102
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
3.52 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:               unknown
                                                                           Check all that apply.
         HALOCK Security Labs
                                                                           ✔ Contingent
                                                                           ❑
         Remington Associates, Ltd                                         ❑ Unliquidated
                                                                           ❑ Disputed
         1834 Walden Office Sq Ste 200
                                                                           Basis for the claim:
         Schaumburg, IL 60173-4296                                         Is the claim subject to offset?
                                                                           ✔ No
                                                                           ❑
         Date or dates debt was incurred
                                                                           ❑ Yes
         Last 4 digits of account number

3.53 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:               unknown
                                                                           Check all that apply.
         Hart Energy
                                                                           ✔ Contingent
                                                                           ❑
         1616 S Voss Rd Ste 1000                                           ❑ Unliquidated
                                                                           ❑ Disputed
         Houston, TX 77057-2641
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:               unknown
3.54                                                                       Check all that apply.
         HCL America Inc
                                                                           ✔ Contingent
                                                                           ❑
         330 Potrero Ave                                                   ❑ Unliquidated
                                                                           ❑ Disputed
         Sunnyvale, CA 94085-4113
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:               unknown
3.55                                                                       Check all that apply.
         HoganTaylor LLP
                                                                           ✔ Contingent
                                                                           ❑
         2222 S Utica Pl Ste 200                                           ❑ Unliquidated
                                                                           ❑ Disputed
         Tulsa, OK 74114-7013
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes




Official Form 206E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                     page 14 of 34
                            Case 21-31504 Document 1 Filed in TXSB on 05/03/21 Page 34 of 100

Debtor        Aquilon Energy Services, Inc.                                                                   Case number (if known)
             Name




 Part 2: Additional Page

3.56 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:               $6,875.70
                                                                           Check all that apply.
         HubSpot, Inc
                                                                           ✔ Contingent
                                                                           ❑
         Po Box 419842                                                     ❑ Unliquidated
                                                                           ❑ Disputed
         Boston, MA 02241-9842
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred       2/28/2021                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
3.57 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:               unknown
                                                                           Check all that apply.
         IBM Corporation
                                                                           ✔ Contingent
                                                                           ❑
         Po Box 643600                                                     ❑ Unliquidated
                                                                           ❑ Disputed
         Pittsburgh, PA 15264-3600
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
3.58 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:               unknown
                                                                           Check all that apply.
         Indianapolis Power & Light Company
                                                                           ✔ Contingent
                                                                           ❑
         1 Monument Cir                                                    ❑ Unliquidated
                                                                           ❑ Disputed
         Indianapolis, IN 46202
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:               unknown
3.59                                                                       Check all that apply.
         Infinity Consulting Solutions, Inc
                                                                           ✔ Contingent
                                                                           ❑
         462 7th Ave Fl 2                                                  ❑ Unliquidated
                                                                           ❑ Disputed
         New York, NY 10018-7847
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:               unknown
3.60                                                                       Check all that apply.
         Invenergy Nelson LLC
                                                                           ✔ Contingent
                                                                           ❑
         1 S Wacker Dr Ste 1800                                            ❑ Unliquidated
                                                                           ❑ Disputed
         Chicago, IL 60606-4630
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes




Official Form 206E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                       page 15 of 34
                           Case 21-31504 Document 1 Filed in TXSB on 05/03/21 Page 35 of 100

Debtor        Aquilon Energy Services, Inc.                                                                   Case number (if known)
             Name




 Part 2: Additional Page

3.61 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:               unknown
                                                                           Check all that apply.
         IP Successor Fund 21 LP
                                                                           ✔ Contingent
                                                                           ❑
         1143 Ash St                                                       ❑ Unliquidated
                                                                           ❑ Disputed
         Winnetka, IL 60093-2103
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
3.62 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:               unknown
                                                                           Check all that apply.
         JAM UK Trading Ltd
                                                                           ✔ Contingent
                                                                           ❑
         Unit 25 Boxted Business Park                                      ❑ Unliquidated
                                                                           ❑ Disputed
         Berlkhamated Rd
                                                                           Basis for the claim:
         Hemel Hempstead, UK,                                              Is the claim subject to offset?
                                                                           ✔ No
                                                                           ❑
         Date or dates debt was incurred
                                                                           ❑ Yes
         Last 4 digits of account number

3.63 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:               unknown
                                                                           Check all that apply.
         Jazz HR
                                                                           ✔ Contingent
                                                                           ❑
         1501 Reedsdale St Ste 403                                         ❑ Unliquidated
                                                                           ❑ Disputed
         Pittsburgh, PA 15233-2306
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:               unknown
3.64                                                                       Check all that apply.
         Jet Brains
                                                                           ✔ Contingent
                                                                           ❑
         989 E Hillsdale Blvd Ste 200                                      ❑ Unliquidated
                                                                           ❑ Disputed
         Foster City, CA 94404-2189
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:               unknown
3.65                                                                       Check all that apply.
         John W Egan
                                                                           ✔ Contingent
                                                                           ❑
         1264 Forest Glen Dr N                                             ❑ Unliquidated
                                                                           ❑ Disputed
         Winnetka, IL 60093-1423
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes




Official Form 206E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                     page 16 of 34
                            Case 21-31504 Document 1 Filed in TXSB on 05/03/21 Page 36 of 100

Debtor        Aquilon Energy Services, Inc.                                                                   Case number (if known)
             Name




 Part 2: Additional Page

3.66 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:               unknown
                                                                           Check all that apply.
         K2 Commodities LLC
                                                                           ✔ Contingent
                                                                           ❑
         1125 17th St                                                      ❑ Unliquidated
                                                                           ❑ Disputed
         Denver, CO 80202-2025
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
3.67 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:               unknown
                                                                           Check all that apply.
         Knight Security Systems, LLC
                                                                           ✔ Contingent
                                                                           ❑
         Po Box 543292                                                     ❑ Unliquidated
                                                                           ❑ Disputed
         Dallas, TX 75354-3292
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
3.68 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:               unknown
                                                                           Check all that apply.
         KPMG LLP
                                                                           ✔ Contingent
                                                                           ❑
         Po Box 120511 Dept 0511                                           ❑ Unliquidated
                                                                           ❑ Disputed
         Dallas, TX 75312-0511
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:               unknown
3.69                                                                       Check all that apply.
         Linkedin Corporation
                                                                           ✔ Contingent
                                                                           ❑
         62228 Collections Center Dr                                       ❑ Unliquidated
                                                                           ❑ Disputed
         Chicago, IL 60693-0001
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:               unknown
3.70                                                                       Check all that apply.
         Live Chat
                                                                           ✔ Contingent
                                                                           ❑
         101 Arch St Fl 8                                                  ❑ Unliquidated
                                                                           ❑ Disputed
         Boston, MA 02110-7500
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes




Official Form 206E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                     page 17 of 34
                             Case 21-31504 Document 1 Filed in TXSB on 05/03/21 Page 37 of 100

Debtor        Aquilon Energy Services, Inc.                                                                   Case number (if known)
             Name




 Part 2: Additional Page

3.71 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:               unknown
                                                                           Check all that apply.
         Lochman Krane International, Inc
                                                                           ✔ Contingent
                                                                           ❑
         205 E Butterfield Rd Pmb 300                                      ❑ Unliquidated
                                                                           ❑ Disputed
         Elmhurst, IL 60126-7200
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
3.72 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:               unknown
                                                                           Check all that apply.
         LOGIX Communications, LP
                                                                           ✔ Contingent
                                                                           ❑
         Po Box 3608                                                       ❑ Unliquidated
                                                                           ❑ Disputed
         Houston, TX 77253-3608
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
3.73 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:               unknown
                                                                           Check all that apply.
         Macquarie Energy LLC
                                                                           ✔ Contingent
                                                                           ❑
         500 Dallas St Ste 3300                                            ❑ Unliquidated
                                                                           ❑ Disputed
         Houston, TX 77002-4719
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:               unknown
3.74                                                                       Check all that apply.
         Mansfield Oil Company
                                                                           ✔ Contingent
                                                                           ❑
         1025 Airport Pkwy                                                 ❑ Unliquidated
                                                                           ❑ Disputed
         Gainesville, GA 30501-6813
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:               unknown
3.75                                                                       Check all that apply.
         McMillan LLP
                                                                           ❑ Contingent
         Brookfield Place                                                  ❑ Unliquidated
                                                                           ❑ Disputed
         181 Bay Street Suite 4400
                                                                           Basis for the claim:
         Toronto, Ontario, Canada M5J 2T3,                                 Is the claim subject to offset?
                                                                           ✔ No
                                                                           ❑
         Date or dates debt was incurred
                                                                           ❑ Yes
         Last 4 digits of account number




Official Form 206E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                     page 18 of 34
                           Case 21-31504 Document 1 Filed in TXSB on 05/03/21 Page 38 of 100

Debtor        Aquilon Energy Services, Inc.                                                                   Case number (if known)
             Name




 Part 2: Additional Page

3.76 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:               unknown
                                                                           Check all that apply.
         Merchology
                                                                           ✔ Contingent
                                                                           ❑
         121 Cheshire Ln N Ste 100                                         ❑ Unliquidated
                                                                           ❑ Disputed
         Minneapolis , MN 55305
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
3.77 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:               unknown
                                                                           Check all that apply.
         Michael Best & Friedrich, LLC
                                                                           ✔ Contingent
                                                                           ❑
         Po Box 88462                                                      ❑ Unliquidated
                                                                           ❑ Disputed
         Milwaukee, WI 53288-8462
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred       2/22/2021
                                                                           ❑ No
         Last 4 digits of account number                                   ✔ Yes
                                                                           ❑
3.78 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:               unknown
                                                                           Check all that apply.
         Michael E Egan
                                                                           ✔ Contingent
                                                                           ❑
         911 Euclid Ave                                                    ❑ Unliquidated
                                                                           ❑ Disputed
         Winnetka, IL 60093-1417
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:               $23,666.09
3.79                                                                       Check all that apply.
         Microsoft Corporation
                                                                           ✔ Contingent
                                                                           ❑
         LB #842467                                                        ❑ Unliquidated
                                                                           ❑ Disputed
         1950 N Stemmons Fwy Ste 5010
                                                                           Basis for the claim:
         Dallas, TX 75207-3199                                             Is the claim subject to offset?
                                                                           ✔ No
                                                                           ❑
         Date or dates debt was incurred       3/9/2021
                                                                           ❑ Yes
         Last 4 digits of account number

         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:               $283,826.14
3.80                                                                       Check all that apply.
         Millbrook Lisle 1001, LLC
                                                                           ❑ Contingent
         485 E Half Day Rd Ste 220                                         ❑ Unliquidated
                                                                           ✔ Disputed
                                                                           ❑
         Buffalo Grove, IL 60089-8806
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred
                                                                           ❑ No
         Last 4 digits of account number                                   ✔ Yes
                                                                           ❑




Official Form 206E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                         page 19 of 34
                           Case 21-31504 Document 1 Filed in TXSB on 05/03/21 Page 39 of 100

Debtor        Aquilon Energy Services, Inc.                                                                   Case number (if known)
             Name




 Part 2: Additional Page

3.81 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:               unknown
                                                                           Check all that apply.
         Mitsui & Co. Energy Marketing and Services (usa), Inc.
                                                                           ✔ Contingent
                                                                           ❑
         1300 Post Oak Blvd Ste 1700                                       ❑ Unliquidated
                                                                           ❑ Disputed
         Houston, TX 77056-3081
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
3.82 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:               unknown
                                                                           Check all that apply.
         Modis
                                                                           ✔ Contingent
                                                                           ❑
         Dept Ch 10682                                                     ❑ Unliquidated
                                                                           ❑ Disputed
         Palatine, IL 60055-0001
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
3.83 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:               unknown
                                                                           Check all that apply.
         Monaco
                                                                           ✔ Contingent
                                                                           ❑
         205 E 42nd St Fl 14                                               ❑ Unliquidated
                                                                           ❑ Disputed
         New York, NY 10017-5752
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:               unknown
3.84                                                                       Check all that apply.
         MRE Consulting Ltd
                                                                           ✔ Contingent
                                                                           ❑
         3800 Buffalo Speedway Ste 200                                     ❑ Unliquidated
                                                                           ❑ Disputed
         Houston, TX 77098-3725
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:               unknown
3.85                                                                       Check all that apply.
         Murray Family Group
                                                                           ✔ Contingent
                                                                           ❑
         11 Kent Rd                                                        ❑ Unliquidated
                                                                           ❑ Disputed
         Winnetka, IL 60093-1815
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes




Official Form 206E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                     page 20 of 34
                           Case 21-31504 Document 1 Filed in TXSB on 05/03/21 Page 40 of 100

Debtor        Aquilon Energy Services, Inc.                                                                   Case number (if known)
             Name




 Part 2: Additional Page

3.86 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:               unknown
                                                                           Check all that apply.
         MyOfficeProducts LLC
                                                                           ✔ Contingent
                                                                           ❑
         Po Box 32193                                                      ❑ Unliquidated
                                                                           ❑ Disputed
         New York, NY 10087-3193
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
3.87 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:               unknown
                                                                           Check all that apply.
         Namely, Inc
                                                                           ✔ Contingent
                                                                           ❑
         Dept Ch 17603                                                     ❑ Unliquidated
                                                                           ❑ Disputed
         Palatine, IL 60055-7603
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred       8/17/2020                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
3.88 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:               unknown
                                                                           Check all that apply.
         Nationwide TFS
                                                                           ✔ Contingent
                                                                           ❑
         500 N Broadway Ste 240                                            ❑ Unliquidated
                                                                           ❑ Disputed
         Jericho, NY 11753-2111
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:               unknown
3.89                                                                       Check all that apply.
         Net Firms
                                                                           ✔ Contingent
                                                                           ❑
         10 Corporate Dr Ste 300                                           ❑ Unliquidated
                                                                           ❑ Disputed
         Burlington, MA 01803-4200
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:               unknown
3.90                                                                       Check all that apply.
         New Jersey Division of Taxation
                                                                           ✔ Contingent
                                                                           ❑
         Po Box 666                                                        ❑ Unliquidated
                                                                           ❑ Disputed
         Trenton, NJ 08646-0666
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes




Official Form 206E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                     page 21 of 34
                            Case 21-31504 Document 1 Filed in TXSB on 05/03/21 Page 41 of 100

Debtor        Aquilon Energy Services, Inc.                                                                   Case number (if known)
             Name




 Part 2: Additional Page

3.91 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:               unknown
                                                                           Check all that apply.
         North American Energy Standards Board
                                                                           ✔ Contingent
                                                                           ❑
         801 Travis St Ste 1675                                            ❑ Unliquidated
                                                                           ❑ Disputed
         Houston, TX 77002-5777
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
3.92 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:               unknown
                                                                           Check all that apply.
         Notarize Inc
                                                                           ✔ Contingent
                                                                           ❑
         1 Marina Park Dr                                                  ❑ Unliquidated
                                                                           ❑ Disputed
         Boston, MA 02210-1832
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
3.93 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:               unknown
                                                                           Check all that apply.
         NYC Department of Finance
                                                                           ✔ Contingent
                                                                           ❑
         Po Box 3933                                                       ❑ Unliquidated
                                                                           ❑ Disputed
         New York, NY 10008-3933
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:               unknown
3.94                                                                       Check all that apply.
         Objective Paradigm Inc
                                                                           ✔ Contingent
                                                                           ❑
         223 W Jackson Blvd Ste 950                                        ❑ Unliquidated
                                                                           ❑ Disputed
         Chicago, IL 60606-6979
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:               unknown
3.95                                                                       Check all that apply.
         Origin LLC
                                                                           ✔ Contingent
                                                                           ❑
         813 Greenleaf St Ste 1                                            ❑ Unliquidated
                                                                           ❑ Disputed
         Evanston, IL 60202-1333
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes




Official Form 206E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                     page 22 of 34
                          Case 21-31504 Document 1 Filed in TXSB on 05/03/21 Page 42 of 100

Debtor       Aquilon Energy Services, Inc.                                                                    Case number (if known)
            Name




 Part 2: Additional Page

3.96     Nonpriority creditor’s name and mailing address                    As of the petition filing date, the claim is:              unknown
                                                                            Check all that apply.
         Partners Electric Services
                                                                            ✔ Contingent
                                                                            ❑
         7303 Windfern Rd Ste 200                                           ❑ Unliquidated
                                                                            ❑ Disputed
         Houston, TX 77040-2312
                                                                            Basis for the claim:
                                                                            Is the claim subject to offset?
         Date or dates debt was incurred                                    ✔ No
                                                                            ❑
         Last 4 digits of account number                                    ❑ Yes
3.97     Nonpriority creditor’s name and mailing address                    As of the petition filing date, the claim is:              unknown
                                                                            Check all that apply.
         Peter S Egan
                                                                            ✔ Contingent
                                                                            ❑
         550 Ash St                                                         ❑ Unliquidated
                                                                            ❑ Disputed
         Winnetka, IL 60093-2662
                                                                            Basis for the claim:
                                                                            Is the claim subject to offset?
         Date or dates debt was incurred                                    ✔ No
                                                                            ❑
         Last 4 digits of account number                                    ❑ Yes
3.98     Nonpriority creditor’s name and mailing address                    As of the petition filing date, the claim is:              $955.00
                                                                            Check all that apply.
         Platinum Parking
                                                                            ✔ Contingent
                                                                            ❑
         930 Main St Ste T280                                               ❑ Unliquidated
                                                                            ❑ Disputed
         Houston, TX 77002-6224
                                                                            Basis for the claim:
                                                                            Is the claim subject to offset?
         Date or dates debt was incurred       2/22/2021                    ✔ No
                                                                            ❑
         Last 4 digits of account number                                    ❑ Yes
         Nonpriority creditor’s name and mailing address                    As of the petition filing date, the claim is:              unknown
3.99                                                                        Check all that apply.
         Powar Energy Inc
                                                                            ✔ Contingent
                                                                            ❑
         1510 S Humboldt St                                                 ❑ Unliquidated
                                                                            ❑ Disputed
         Denver, CO 80210-2832
                                                                            Basis for the claim:
                                                                            Is the claim subject to offset?
         Date or dates debt was incurred                                    ✔ No
                                                                            ❑
         Last 4 digits of account number                                    ❑ Yes
         Nonpriority creditor’s name and mailing address                    As of the petition filing date, the claim is:              unknown
3.100                                                                       Check all that apply.
         PR Newswire Association LLC
                                                                            ✔ Contingent
                                                                            ❑
         Po Box 5897                                                        ❑ Unliquidated
                                                                            ❑ Disputed
         New York, NY 10087-5897
                                                                            Basis for the claim:
                                                                            Is the claim subject to offset?
         Date or dates debt was incurred                                    ✔ No
                                                                            ❑
         Last 4 digits of account number                                    ❑ Yes




Official Form 206E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                     page 23 of 34
                            Case 21-31504 Document 1 Filed in TXSB on 05/03/21 Page 43 of 100

Debtor       Aquilon Energy Services, Inc.                                                                    Case number (if known)
            Name




 Part 2: Additional Page

3.101 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:              unknown
                                                                            Check all that apply.
         Prestige Staffing
                                                                            ✔ Contingent
                                                                            ❑
         8010 Roswell Rd Ste 330                                            ❑ Unliquidated
                                                                            ❑ Disputed
         Atlanta, GA 30350-7014
                                                                            Basis for the claim:
                                                                            Is the claim subject to offset?
         Date or dates debt was incurred                                    ✔ No
                                                                            ❑
         Last 4 digits of account number                                    ❑ Yes
3.102 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:              unknown
                                                                            Check all that apply.
         Professional Decorating & Painting Inc
                                                                            ✔ Contingent
                                                                            ❑
         7149 N Austin Ave                                                  ❑ Unliquidated
                                                                            ❑ Disputed
         Niles, IL 60714-4617
                                                                            Basis for the claim:
                                                                            Is the claim subject to offset?
         Date or dates debt was incurred                                    ✔ No
                                                                            ❑
         Last 4 digits of account number                                    ❑ Yes
3.103 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:              unknown
                                                                            Check all that apply.
         Publicis Sapient
                                                                            ✔ Contingent
                                                                            ❑
         Po Box 4886                                                        ❑ Unliquidated
                                                                            ❑ Disputed
         Boston, MA 02212-4886
                                                                            Basis for the claim:
                                                                            Is the claim subject to offset?
         Date or dates debt was incurred                                    ✔ No
                                                                            ❑
         Last 4 digits of account number                                    ❑ Yes
         Nonpriority creditor’s name and mailing address                    As of the petition filing date, the claim is:              unknown
3.104                                                                       Check all that apply.
         R. Michael Murray Jr
                                                                            ✔ Contingent
                                                                            ❑
         Rebecca Murray                                                     ❑ Unliquidated
                                                                            ❑ Disputed
         11 Kent Road
                                                                            Basis for the claim:
         Winnetka, IL 60093                                                 Is the claim subject to offset?
                                                                            ✔ No
                                                                            ❑
         Date or dates debt was incurred
                                                                            ❑ Yes
         Last 4 digits of account number

         Nonpriority creditor’s name and mailing address                    As of the petition filing date, the claim is:              unknown
3.105                                                                       Check all that apply.
         R.L. Wolff & Associates
                                                                            ✔ Contingent
                                                                            ❑
         2138 Richmond Ave                                                  ❑ Unliquidated
                                                                            ❑ Disputed
         Houston, TX 77098-3327
                                                                            Basis for the claim:
                                                                            Is the claim subject to offset?
         Date or dates debt was incurred                                    ✔ No
                                                                            ❑
         Last 4 digits of account number                                    ❑ Yes




Official Form 206E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                     page 24 of 34
                          Case 21-31504 Document 1 Filed in TXSB on 05/03/21 Page 44 of 100

Debtor       Aquilon Energy Services, Inc.                                                                    Case number (if known)
            Name




 Part 2: Additional Page

3.106 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:              unknown
                                                                            Check all that apply.
         Redgate
                                                                            ✔ Contingent
                                                                            ❑
         144 W Colorado Blvd Ste 200                                        ❑ Unliquidated
                                                                            ❑ Disputed
         Pasadena, CA 91105-1953
                                                                            Basis for the claim:
                                                                            Is the claim subject to offset?
         Date or dates debt was incurred                                    ✔ No
                                                                            ❑
         Last 4 digits of account number                                    ❑ Yes
3.107 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:              unknown
                                                                            Check all that apply.
         ReedSmith LLP
                                                                            ✔ Contingent
                                                                            ❑
         2672 Paysphere Circle                                              ❑ Unliquidated
                                                                            ❑ Disputed
         Chicago, IL 60674-0001
                                                                            Basis for the claim:
                                                                            Is the claim subject to offset?
         Date or dates debt was incurred                                    ✔ No
                                                                            ❑
         Last 4 digits of account number                                    ❑ Yes
3.108 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:              $1,053.06
                                                                            Check all that apply.
         RingCentral, Inc.
                                                                            ✔ Contingent
                                                                            ❑
         20 Davis Dr                                                        ❑ Unliquidated
                                                                            ❑ Disputed
         Belmont, CA 94002-3002
                                                                            Basis for the claim:
                                                                            Is the claim subject to offset?
         Date or dates debt was incurred       3/1/2021                     ✔ No
                                                                            ❑
         Last 4 digits of account number                                    ❑ Yes
         Nonpriority creditor’s name and mailing address                    As of the petition filing date, the claim is:              unknown
3.109                                                                       Check all that apply.
         Rival Colour Limited
                                                                            ✔ Contingent
                                                                            ❑
         Unit 1 Centre Business Park                                        ❑ Unliquidated
                                                                            ❑ Disputed
         53 Norman Road
                                                                            Basis for the claim:
         Greenwich, London, UK SE10 9QF,                                    Is the claim subject to offset?
                                                                            ✔ No
                                                                            ❑
         Date or dates debt was incurred
                                                                            ❑ Yes
         Last 4 digits of account number

         Nonpriority creditor’s name and mailing address                    As of the petition filing date, the claim is:              unknown
3.110                                                                       Check all that apply.
         Romero Creative and Marketing LLC
                                                                            ✔ Contingent
                                                                            ❑
         1334 Brittmoore Rd Ste 1314                                        ❑ Unliquidated
                                                                            ❑ Disputed
         Houston, TX 77043-4035
                                                                            Basis for the claim:
                                                                            Is the claim subject to offset?
         Date or dates debt was incurred                                    ✔ No
                                                                            ❑
         Last 4 digits of account number                                    ❑ Yes




Official Form 206E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                       page 25 of 34
                             Case 21-31504 Document 1 Filed in TXSB on 05/03/21 Page 45 of 100

Debtor       Aquilon Energy Services, Inc.                                                                   Case number (if known)
            Name




 Part 2: Additional Page

3.111 Nonpriority creditor’s name and mailing address                      As of the petition filing date, the claim is:              unknown
                                                                           Check all that apply.
         Sage Intacct, Inc
                                                                           ✔ Contingent
                                                                           ❑
         Po Box 123237 Dept 3237                                           ❑ Unliquidated
                                                                           ❑ Disputed
         Dallas, TX 75312-3237
                                                                            Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
3.112 Nonpriority creditor’s name and mailing address                      As of the petition filing date, the claim is:              unknown
                                                                           Check all that apply.
         Salesforce.com Inc
                                                                           ✔ Contingent
                                                                           ❑
         Po Box 203141                                                     ❑ Unliquidated
                                                                           ❑ Disputed
         Dallas, TX 75320-3141
                                                                            Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
3.113 Nonpriority creditor’s name and mailing address                      As of the petition filing date, the claim is:              unknown
                                                                           Check all that apply.
         Schumacher Cargo
                                                                           ✔ Contingent
                                                                           ❑
         550 W 135th St                                                    ❑ Unliquidated
                                                                           ❑ Disputed
         Gardena, CA 90248-1506
                                                                            Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:              unknown
3.114                                                                      Check all that apply.
         Secretary of State
                                                                           ✔ Contingent
                                                                           ❑
         Department of Business Services                                   ❑ Unliquidated
                                                                           ❑ Disputed
         501 S 2nd St
                                                                            Basis for the claim:
         Springfield, IL 62756-1000                                        Is the claim subject to offset?
                                                                           ✔ No
                                                                           ❑
         Date or dates debt was incurred
                                                                           ❑ Yes
         Last 4 digits of account number

         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:              unknown
3.115                                                                      Check all that apply.
         Sikich LLP
                                                                           ✔ Contingent
                                                                           ❑
         1415 W Diehl Rd                                                   ❑ Unliquidated
                                                                           ❑ Disputed
         Naperville, IL 60563
                                                                            Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes




Official Form 206E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                    page 26 of 34
                          Case 21-31504 Document 1 Filed in TXSB on 05/03/21 Page 46 of 100

Debtor       Aquilon Energy Services, Inc.                                                                    Case number (if known)
            Name




 Part 2: Additional Page

3.116 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:              unknown
                                                                            Check all that apply.
         Silicon Valley Bank
                                                                            ✔ Contingent
                                                                            ❑
         PO Box 660254                                                      ❑ Unliquidated
                                                                            ❑ Disputed
         Naperville, IL 60563
                                                                            Basis for the claim:
                                                                            Is the claim subject to offset?
         Date or dates debt was incurred                                    ✔ No
                                                                            ❑
         Last 4 digits of account number                                    ❑ Yes
3.117 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:              unknown
                                                                            Check all that apply.
         St. Clair Power LP
                                                                            ✔ Contingent
                                                                            ❑
         1 S Wacker Dr Ste 1800                                             ❑ Unliquidated
                                                                            ❑ Disputed
         Chicago, IL 60606-4630
                                                                            Basis for the claim:
                                                                            Is the claim subject to offset?
         Date or dates debt was incurred                                    ✔ No
                                                                            ❑
         Last 4 digits of account number                                    ❑ Yes
3.118 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:              unknown
         State of California                                                Check all that apply.
                                                                            ❑ Contingent
         Employment Development Department                                  ❑ Unliquidated
                                                                            ❑ Disputed
         PO Box 826215 MIC 3A
                                                                            Basis for the claim:
         Sacramento, CA 94230-6215                                          Is the claim subject to offset?
                                                                            ✔ No
                                                                            ❑
         Date or dates debt was incurred
                                                                            ❑ Yes
         Last 4 digits of account number

         Nonpriority creditor’s name and mailing address                    As of the petition filing date, the claim is:              unknown
3.119                                                                       Check all that apply.
         State of New Jersey
                                                                            ✔ Contingent
                                                                            ❑
         Department of Employer Accounts                                    ❑ Unliquidated
                                                                            ❑ Disputed
         Po Box 929
                                                                            Basis for the claim:
         Trenton, NJ 08646-0929                                             Is the claim subject to offset?
                                                                            ✔ No
                                                                            ❑
         Date or dates debt was incurred
                                                                            ❑ Yes
         Last 4 digits of account number

         Nonpriority creditor’s name and mailing address                    As of the petition filing date, the claim is:              unknown
3.120                                                                       Check all that apply.
         State of Texas
                                                                            ✔ Contingent
                                                                            ❑
         Comptroller of Public Accounts                                     ❑ Unliquidated
                                                                            ❑ Disputed
         111 E 17th St
                                                                            Basis for the claim:
         Austin, TX 78774-1440                                              Is the claim subject to offset?
                                                                            ✔ No
                                                                            ❑
         Date or dates debt was incurred
                                                                            ❑ Yes
         Last 4 digits of account number




Official Form 206E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                     page 27 of 34
                           Case 21-31504 Document 1 Filed in TXSB on 05/03/21 Page 47 of 100

Debtor       Aquilon Energy Services, Inc.                                                                    Case number (if known)
            Name




 Part 2: Additional Page

3.121 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:              unknown
                                                                            Check all that apply.
         Steven Provenzano
                                                                            ✔ Contingent
                                                                            ❑
         Lyndon B Johnson State Office Building                             ❑ Unliquidated
                                                                            ❑ Disputed
         Houston, TX 77005
                                                                            Basis for the claim:
                                                                            Is the claim subject to offset?
         Date or dates debt was incurred                                    ✔ No
                                                                            ❑
         Last 4 digits of account number                                    ❑ Yes
3.122 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:              unknown
                                                                            Check all that apply.
         Stinnett & Associates
                                                                            ✔ Contingent
                                                                            ❑
         111 E 17th St                                                      ❑ Unliquidated
                                                                            ❑ Disputed
         Tulsa, OK 74119
                                                                            Basis for the claim:
                                                                            Is the claim subject to offset?
         Date or dates debt was incurred                                    ✔ No
                                                                            ❑
         Last 4 digits of account number                                    ❑ Yes
3.123 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:              unknown
                                                                            Check all that apply.
         Streng Agency
                                                                            ✔ Contingent
                                                                            ❑
         2325 Dean St                                                       ❑ Unliquidated
                                                                            ❑ Disputed
         Saint Charles, IL 60175-4810
                                                                            Basis for the claim:
                                                                            Is the claim subject to offset?
         Date or dates debt was incurred                                    ✔ No
                                                                            ❑
         Last 4 digits of account number                                    ❑ Yes
         Nonpriority creditor’s name and mailing address                    As of the petition filing date, the claim is:              unknown
3.124                                                                       Check all that apply.
         Student Engineers' Council
                                                                            ✔ Contingent
                                                                            ❑
         Tamu 3127                                                          ❑ Unliquidated
                                                                            ❑ Disputed
         College Sta, TX 77843-0001
                                                                            Basis for the claim:
                                                                            Is the claim subject to offset?
         Date or dates debt was incurred                                    ✔ No
                                                                            ❑
         Last 4 digits of account number                                    ❑ Yes
         Nonpriority creditor’s name and mailing address                    As of the petition filing date, the claim is:              unknown
3.125                                                                       Check all that apply.
         SVB Credit Card
                                                                            ✔ Contingent
                                                                            ❑
         Silicon Valley Bank                                                ❑ Unliquidated
                                                                            ❑ Disputed
         Po Box 660254
                                                                            Basis for the claim:
         Dallas, TX 75266-0254                                              Is the claim subject to offset?
                                                                            ✔ No
                                                                            ❑
         Date or dates debt was incurred
                                                                            ❑ Yes
         Last 4 digits of account number




Official Form 206E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                     page 28 of 34
                           Case 21-31504 Document 1 Filed in TXSB on 05/03/21 Page 48 of 100

Debtor       Aquilon Energy Services, Inc.                                                                    Case number (if known)
            Name




 Part 2: Additional Page

3.126 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:              unknown
                                                                            Check all that apply.
         Syncfusion
                                                                            ✔ Contingent
                                                                            ❑
         2501 Aerial Center Pkwy Ste 200                                    ❑ Unliquidated
                                                                            ❑ Disputed
         Morrisville, NC 27560-7685
                                                                            Basis for the claim:
                                                                            Is the claim subject to offset?
         Date or dates debt was incurred                                    ✔ No
                                                                            ❑
         Last 4 digits of account number                                    ❑ Yes
3.127 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:              unknown
                                                                            Check all that apply.
         TechOptimus Inc
                                                                            ✔ Contingent
                                                                            ❑
         7907 S Rice Ave                                                    ❑ Unliquidated
                                                                            ❑ Disputed
         Bellaire, TX 77401-5709
                                                                            Basis for the claim:
                                                                            Is the claim subject to offset?
         Date or dates debt was incurred                                    ✔ No
                                                                            ❑
         Last 4 digits of account number                                    ❑ Yes
3.128 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:              unknown
                                                                            Check all that apply.
         Telerik
                                                                            ✔ Contingent
                                                                            ❑
         14 Oak Park Dr                                                     ❑ Unliquidated
                                                                            ❑ Disputed
         Bedford, MA 01730-1414
                                                                            Basis for the claim:
                                                                            Is the claim subject to offset?
         Date or dates debt was incurred                                    ✔ No
                                                                            ❑
         Last 4 digits of account number                                    ❑ Yes
         Nonpriority creditor’s name and mailing address                    As of the petition filing date, the claim is:              unknown
3.129                                                                       Check all that apply.
         Texas Workforce Commission
                                                                            ✔ Contingent
                                                                            ❑
                                                                            ❑ Unliquidated
                                                                            ❑ Disputed
         Austin, TX 78778-0091
                                                                            Basis for the claim:
                                                                            Is the claim subject to offset?
         Date or dates debt was incurred                                    ✔ No
                                                                            ❑
         Last 4 digits of account number                                    ❑ Yes
         Nonpriority creditor’s name and mailing address                    As of the petition filing date, the claim is:              unknown
3.130                                                                       Check all that apply.
         The Guardian Life Insurance Company of America
                                                                            ✔ Contingent
                                                                            ❑
         10 Hudson Yards                                                    ❑ Unliquidated
                                                                            ❑ Disputed
         New York, NY 10001-2157
                                                                            Basis for the claim:
                                                                            Is the claim subject to offset?
         Date or dates debt was incurred                                    ✔ No
                                                                            ❑
         Last 4 digits of account number                                    ❑ Yes




Official Form 206E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                     page 29 of 34
                          Case 21-31504 Document 1 Filed in TXSB on 05/03/21 Page 49 of 100

Debtor       Aquilon Energy Services, Inc.                                                                    Case number (if known)
            Name




 Part 2: Additional Page

3.131 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:              unknown
                                                                            Check all that apply.
         The Hartford
                                                                            ✔ Contingent
                                                                            ❑
         Po Box 660916                                                      ❑ Unliquidated
                                                                            ❑ Disputed
         Dallas, TX 75266-0916
                                                                            Basis for the claim:
                                                                            Is the claim subject to offset?
         Date or dates debt was incurred                                    ✔ No
                                                                            ❑
         Last 4 digits of account number                                    ❑ Yes
3.132 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:              unknown
                                                                            Check all that apply.
         The Jenkins Group Inc
                                                                            ✔ Contingent
                                                                            ❑
         300 Park Blvd Ste 250                                              ❑ Unliquidated
                                                                            ❑ Disputed
         Itasca, IL 60143-2655
                                                                            Basis for the claim:
                                                                            Is the claim subject to offset?
         Date or dates debt was incurred                                    ✔ No
                                                                            ❑
         Last 4 digits of account number                                    ❑ Yes
3.133 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:              unknown
                                                                            Check all that apply.
         The Reserves Network Inc
                                                                            ✔ Contingent
                                                                            ❑
         Po Box 373415                                                      ❑ Unliquidated
                                                                            ❑ Disputed
         Cleveland, OH 44193-0001
                                                                            Basis for the claim:
                                                                            Is the claim subject to offset?
         Date or dates debt was incurred                                    ✔ No
                                                                            ❑
         Last 4 digits of account number                                    ❑ Yes
         Nonpriority creditor’s name and mailing address                    As of the petition filing date, the claim is:              unknown
3.134                                                                       Check all that apply.
         Thomson Reuters (GRC) Inc
                                                                            ✔ Contingent
                                                                            ❑
         Po Box 412197                                                      ❑ Unliquidated
                                                                            ❑ Disputed
         Boston, MA 02241-2197
                                                                            Basis for the claim:
                                                                            Is the claim subject to offset?
         Date or dates debt was incurred                                    ✔ No
                                                                            ❑
         Last 4 digits of account number                                    ❑ Yes
         Nonpriority creditor’s name and mailing address                    As of the petition filing date, the claim is:              unknown
3.135                                                                       Check all that apply.
         Tradehelm Inc
                                                                            ✔ Contingent
                                                                            ❑
         26w155 Prestwick Ln                                                ❑ Unliquidated
                                                                            ❑ Disputed
         Winfield, IL 60190-2308
                                                                            Basis for the claim:
                                                                            Is the claim subject to offset?
         Date or dates debt was incurred                                    ✔ No
                                                                            ❑
         Last 4 digits of account number                                    ❑ Yes




Official Form 206E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                     page 30 of 34
                          Case 21-31504 Document 1 Filed in TXSB on 05/03/21 Page 50 of 100

Debtor       Aquilon Energy Services, Inc.                                                                    Case number (if known)
            Name




 Part 2: Additional Page

3.136 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:              unknown
                                                                            Check all that apply.
         Trebloc Management & Consulting Ltd
                                                                            ✔ Contingent
                                                                            ❑
         941 4A Street NW                                                   ❑ Unliquidated
                                                                            ❑ Disputed
         Calgary, Alberta, Canada ,
                                                                            Basis for the claim:
                                                                            Is the claim subject to offset?
         Date or dates debt was incurred                                    ✔ No
                                                                            ❑
         Last 4 digits of account number                                    ❑ Yes
3.137 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:              unknown
                                                                            Check all that apply.
         Uniper Global commodities North America LP
                                                                            ✔ Contingent
                                                                            ❑
         181 W Madison St Ste 3450                                          ❑ Unliquidated
                                                                            ❑ Disputed
         Chicago, IL 60602-4576
                                                                            Basis for the claim:
                                                                            Is the claim subject to offset?
         Date or dates debt was incurred                                    ✔ No
                                                                            ❑
         Last 4 digits of account number                                    ❑ Yes
3.138 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:              unknown
                                                                            Check all that apply.
         University of Houston
                                                                            ✔ Contingent
                                                                            ❑
         Bauer College of Business                                          ❑ Unliquidated
                                                                            ❑ Disputed
         4750 Calhoun Rd
                                                                            Basis for the claim:
         Houston, TX 77204-6021                                             Is the claim subject to offset?
                                                                            ✔ No
                                                                            ❑
         Date or dates debt was incurred
                                                                            ❑ Yes
         Last 4 digits of account number

         Nonpriority creditor’s name and mailing address                    As of the petition filing date, the claim is:              unknown
3.139                                                                       Check all that apply.
         University of Houston
                                                                            ✔ Contingent
                                                                            ❑
         Cullen College of Engineering                                      ❑ Unliquidated
                                                                            ❑ Disputed
         4750 Calhoun Rd Bldg 2 E312
                                                                            Basis for the claim:
         Houston, TX 77204-6021                                             Is the claim subject to offset?
                                                                            ✔ No
                                                                            ❑
         Date or dates debt was incurred
                                                                            ❑ Yes
         Last 4 digits of account number

         Nonpriority creditor’s name and mailing address                    As of the petition filing date, the claim is:              unknown
3.140                                                                       Check all that apply.
         Unum Life Insurance Company of America
                                                                            ✔ Contingent
                                                                            ❑
         Po Box 406990                                                      ❑ Unliquidated
                                                                            ❑ Disputed
         Atlanta, GA 30384-6990
                                                                            Basis for the claim:
                                                                            Is the claim subject to offset?
         Date or dates debt was incurred                                    ✔ No
                                                                            ❑
         Last 4 digits of account number                                    ❑ Yes




Official Form 206E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                     page 31 of 34
                          Case 21-31504 Document 1 Filed in TXSB on 05/03/21 Page 51 of 100

Debtor       Aquilon Energy Services, Inc.                                                                    Case number (if known)
            Name




 Part 2: Additional Page

3.141 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:              unknown
                                                                            Check all that apply.
         Up Trends
                                                                            ✔ Contingent
                                                                            ❑
         1800 Nw Corporate Blvd Ste 202                                     ❑ Unliquidated
                                                                            ❑ Disputed
         Boca Raton, FL 33431-7336
                                                                            Basis for the claim:
                                                                            Is the claim subject to offset?
         Date or dates debt was incurred                                    ✔ No
                                                                            ❑
         Last 4 digits of account number                                    ❑ Yes
3.142 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:              unknown
                                                                            Check all that apply.
         Verizon Communications Inc
                                                                            ✔ Contingent
                                                                            ❑
         Po Box 25505                                                       ❑ Unliquidated
                                                                            ❑ Disputed
         Lehigh Valley, PA 18002-5505
                                                                            Basis for the claim:
                                                                            Is the claim subject to offset?
         Date or dates debt was incurred                                    ✔ No
                                                                            ❑
         Last 4 digits of account number                                    ❑ Yes
3.143 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:              unknown
                                                                            Check all that apply.
         Visual Cron
                                                                            ✔ Contingent
                                                                            ❑
         NetCart AB Majv 6A 191 40                                          ❑ Unliquidated
                                                                            ❑ Disputed
                                                                            Basis for the claim:
         Spollentuna, Sweden,                                               Is the claim subject to offset?
                                                                            ✔ No
                                                                            ❑
                                                                            ❑ Yes
         Date or dates debt was incurred

         Last 4 digits of account number

         Nonpriority creditor’s name and mailing address                    As of the petition filing date, the claim is:              unknown
3.144                                                                       Check all that apply.
         WageWorks Inc
                                                                            ✔ Contingent
                                                                            ❑
         15 W Scenic Pointe Dr Ste 100                                      ❑ Unliquidated
                                                                            ❑ Disputed
         Draper, UT 84020-6120
                                                                            Basis for the claim:
                                                                            Is the claim subject to offset?
         Date or dates debt was incurred                                    ✔ No
                                                                            ❑
         Last 4 digits of account number                                    ❑ Yes
         Nonpriority creditor’s name and mailing address                    As of the petition filing date, the claim is:              unknown
3.145                                                                       Check all that apply.
         WeWork
                                                                            ✔ Contingent
                                                                            ❑
         222 S Riverside Plz                                                ❑ Unliquidated
                                                                            ❑ Disputed
         Chicago, IL 60606-5808
                                                                            Basis for the claim:
                                                                            Is the claim subject to offset?
         Date or dates debt was incurred                                    ✔ No
                                                                            ❑
         Last 4 digits of account number                                    ❑ Yes




Official Form 206E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                     page 32 of 34
                          Case 21-31504 Document 1 Filed in TXSB on 05/03/21 Page 52 of 100

Debtor       Aquilon Energy Services, Inc.                                                                 Case number (if known)
            Name




 Part 2: Additional Page

3.146 Nonpriority creditor’s name and mailing address                    As of the petition filing date, the claim is:              unknown
                                                                         Check all that apply.
         WP Engine
                                                                         ✔ Contingent
                                                                         ❑
         504 Lavaca St Ste 1000                                          ❑ Unliquidated
                                                                         ❑ Disputed
         Austin, TX 78701-2857
                                                                         Basis for the claim:
                                                                         Is the claim subject to offset?
         Date or dates debt was incurred                                 ✔ No
                                                                         ❑
         Last 4 digits of account number                                 ❑ Yes
3.147 Nonpriority creditor’s name and mailing address                    As of the petition filing date, the claim is:              unknown
                                                                         Check all that apply.
         Zensar, Inc
                                                                         ✔ Contingent
                                                                         ❑
         55 W Monroe St Ste 1200                                         ❑ Unliquidated
                                                                         ❑ Disputed
         Chicago, IL 60603-5127
                                                                         Basis for the claim:
                                                                         Is the claim subject to offset?
         Date or dates debt was incurred                                 ✔ No
                                                                         ❑
         Last 4 digits of account number                                 ❑ Yes
3.148 Nonpriority creditor’s name and mailing address                    As of the petition filing date, the claim is:              unknown
                                                                         Check all that apply.
         Zoom
                                                                         ✔ Contingent
                                                                         ❑
         55 Almaden Blvd Ste 400                                         ❑ Unliquidated
                                                                         ❑ Disputed
         San Jose, CA 95113-1611
                                                                         Basis for the claim:
                                                                         Is the claim subject to offset?
         Date or dates debt was incurred                                 ✔ No
                                                                         ❑
         Last 4 digits of account number                                 ❑ Yes




Official Form 206E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                     page 33 of 34
                          Case 21-31504 Document 1 Filed in TXSB on 05/03/21 Page 53 of 100

Debtor       Aquilon Energy Services, Inc.                                                            Case number (if known)
             Name


 Part 4: Total Amounts of the Priority and Nonpriority Unsecured Claims


  5.     Add the amounts of priority and nonpriority unsecured claims.


                                                                                                      Total of claim amounts



  5a. Total claims from Part 1                                                        5a.              $348,258.27




  5b. Total claims from Part 2                                                        5b.              $365,993.25
                                                                                             +

  5c. Total of Parts 1 and 2                                                          5c.              $714,251.52
      Lines 5a + 5b = 5c.




Official Form 206E/F                                     Schedule E/F: Creditors Who Have Unsecured Claims                     page 34 of 34
                             Case 21-31504 Document 1 Filed in TXSB on 05/03/21 Page 54 of 100

 Fill in this information to identify the case:

 Debtor name                            Aquilon Energy Services, Inc.

 United States Bankruptcy Court for the:
                                   Southern District of Texas


 Case number (if known):                                          Chapter   7                                                            ❑Check if this is an
                                                                                                                                            amended filing

Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                                  12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, numbering the entries
consecutively.
 1.    Does the debtor have any executory contracts or unexpired leases?
       ❑ No. Check this box and file this form with the court with the debtor’s other schedules. There is nothing else to report on this form.
       ✔ Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Assets - Real and Personal Property (Official Form 206A/B).
       ❑
 2. List all contracts and unexpired leases                                                    State the name and mailing address for all other parties with whom the
                                                                                               debtor has an executory contract or unexpired lease

        State what the contract or lease is       Leased space                                 Cameron Management
2.1     for and the nature of the debtor’s
        interest                                  Contract to be REJECTED                      808 Travis St Ste 102

        State the term remaining                                                               Houston, TX 77002-5775
                                                  21 months
        List the contract number of any
        government contract

        State what the contract or lease is       Leased space                                 Millbrook Lisle
2.2     for and the nature of the debtor’s
        interest                                  Contract to be REJECTED                      1001 Warrenville Rd

        State the term remaining                                                               Lisle, IL 60532-1391
                                                  20 months
        List the contract number of any
        government contract

        State what the contract or lease is
2.3     for and the nature of the debtor’s
        interest

        State the term remaining

        List the contract number of any
        government contract


        State what the contract or lease is
2.4     for and the nature of the debtor’s
        interest

        State the term remaining

        List the contract number of any
        government contract


        State what the contract or lease is
2.5     for and the nature of the debtor’s
        interest

        State the term remaining

        List the contract number of any
        government contract




Official Form 206G                                            Schedule G: Executory Contracts and Unexpired Leases                                               page 1 of 1
                             Case 21-31504 Document 1 Filed in TXSB on 05/03/21 Page 55 of 100

 Fill in this information to identify the case:

 Debtor name                            Aquilon Energy Services, Inc.

 United States Bankruptcy Court for the:
                                   Southern District of Texas


 Case number (if known):                                                                                                                 ❑Check if this is an
                                                                                                                                             amended filing

Official Form 206H
Schedule H: Codebtors                                                                                                                                                  12/15
Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the Additional Page to this
page.


  1. Does the debtor have any codebtors?
        ✔No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
        ❑
        ❑Yes
  2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of creditors, Schedules
     D-G.Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule on which the creditor is listed. If the
     codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.

         Column 1: Codebtor                                                                                         Column 2: Creditor
                                                                                                                                                     Check all schedules
            Name                                   Mailing Address                                                  Name
                                                                                                                                                     that apply:

  2.1
                                                  Street




                                                  City                                State         ZIP Code



  2.2
                                                  Street




                                                  City                                State         ZIP Code



  2.3
                                                  Street




                                                  City                                State         ZIP Code



  2.4
                                                  Street




                                                  City                                State         ZIP Code



  2.5
                                                  Street




                                                  City                                State         ZIP Code




Official Form 206H                                                         Schedule H: Codebtors                                                              page 1 of 2
                         Case 21-31504 Document 1 Filed in TXSB on 05/03/21 Page 56 of 100

Debtor      Aquilon Energy Services, Inc.                                                                Case number (if known)
            Name


          Additional Page if Debtor Has More Codebtors

           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.


   Column 1: Codebtor                                                                                     Column 2: Creditor
                                                                                                                                  Check all schedules
         Name                         Mailing Address                                                     Name
                                                                                                                                  that apply:

  2.6
                                            Street




                                            City                               State        ZIP Code




Official Form 206H                                                     Schedule H: Codebtors                                                page 2 of 2
                                        Case 21-31504 Document 1 Filed in TXSB on 05/03/21 Page 57 of 100


 Fill in this information to identify the case:

 Debtor name                                            Aquilon Energy Services, Inc.

 United States Bankruptcy Court for the:
                                                 Southern District of Texas


 Case number (if known):                                                                         Chapter            7                                                                                 ❑Check if this is an
                                                                                                                                                                                                         amended filing

Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                                             12/15

 Part 1: Summary of Assets


 1. Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)

    1a. Real Property:
            Copy line 88 from Schedule A/B........................................................................................................................................                                                 $0.00


    1b. Total personal property:
            Copy line 91A from Schedule A/B......................................................................................................................................                                            $127,759.45

    1c. Total of all property:
            Copy line 92 from Schedule A/B.........................................................................................................................................                                          $127,759.45




  Part 2: Summary of Liabilities




 2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
    Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D.................                                                                                                                   $0.00



 3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

    3a. Total claim amounts of priority unsecured claims:
            Copy the total claims from Part 1 from line 5a of Schedule E/F....................................................................................                                                               $348,258.27


    3b. Total amount of claims of non-priority amount of unsecured claims:
            Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F......................................................                                                             +              $365,993.25




 4. Total liabilities..............................................................................................................................................................................                          $714,251.52

    Lines 2 + 3a + 3b




Official Form 206Sum                                                                                      Summary of Assets and Liabilities for Non-Individuals                                                                    page 1
                             Case 21-31504 Document 1 Filed in TXSB on 05/03/21 Page 58 of 100


 Fill in this information to identify the case:

 Debtor name                            Aquilon Energy Services, Inc.

 United States Bankruptcy Court for the:
                                   Southern District of Texas


 Case number (if known):                                                                                                                    ❑Check if this is an
                                                                                                                                               amended filing

Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                                         12/15
An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this form for the
schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any amendments of those documents.
This form must state the individual’s position or relationship to the debtor, the identity of the document, and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in connection with a
bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



           Declaration and signature

         I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another individual serving as a
         representative of the debtor in this case.
         I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:


         ❑      Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)

         ❑      Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

         ❑      Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

         ❑      Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

         ❑      Schedule H: Codebtors (Official Form 206H)

         ❑      A Summary of Assets and Liabilities for Non-Individuals (Official Form 206A-Summary)

         ❑      Amended Schedule

         ❑      Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)

         ❑      Other document that requires a declaration




         I declare under penalty of perjury that the foregoing is true and correct.



         Executed on 05/03/2021
                          MM/ DD/ YYYY
                                                                                ✘ /s/ Randy Wilson
                                                                                      Signature of individual signing on behalf of debtor


                                                                                       Randy Wilson
                                                                                      Printed name


                                                                                      Chief Executive Officer
                                                                                      Position or relationship to debtor




Official Form B202                                      Declaration Under Penalty of Perjury for Non-Individual Debtors
                             Case 21-31504 Document 1 Filed in TXSB on 05/03/21 Page 59 of 100

 Fill in this information to identify the case:

 Debtor name                            Aquilon Energy Services, Inc.

 United States Bankruptcy Court for the:
                                   Southern District of Texas


 Case number (if known):                                                                                                                 ❑Check if this is an
                                                                                                                                            amended filing

Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                              04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor’s name
and case number (if known).



 Part 1: Income


 1. Gross revenue from business

    ❑None
          Identify the beginning and ending dates of the debtor’s fiscal year, which may         Sources of revenue                        Gross revenue
          be a calendar year                                                                      Check all that apply                     (before deductions and
                                                                                                                                           exclusions)

         From the beginning of the                                                               ✔ Operating a business
                                                                                                 ❑                                                              $122,766.53
         fiscal year to filing date:              From 01/01/2021
                                                        MM/ DD/ YYYY
                                                                         to    Filing date
                                                                                                 ❑Other

         For prior year:                          From 01/01/2020        to    12/31/2020        ✔ Operating a business
                                                                                                 ❑                                                              $624,067.95
                                                        MM/ DD/ YYYY            MM/ DD/ YYYY     ❑Other

         For the year before that:                From 01/01/2019        to    12/31/2019        ✔ Operating a business
                                                                                                 ❑                                                              $572,928.15
                                                        MM/ DD/ YYYY            MM/ DD/ YYYY     ❑Other


 2. Non-business revenue
    Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits, and royalties. List
    each source and the gross revenue for each separately. Do not include revenue listed in line 1.

    ❑None
                                                                                                 Description of sources of revenue         Gross revenue from each
                                                                                                                                           source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

       From the beginning of the
       fiscal year to filing date:            From 01/01/2021           to    Filing date      Discounts                                                             $52.76
                                                       MM/ DD/ YYYY


       For prior year:                        From 01/01/2020           to    12/31/2020       Discounts                                                             $97.98
                                                       MM/ DD/ YYYY            MM/ DD/ YYYY
                                                                                               Non-refundable deposit                                           $400,000.00

                                                                                                                                          Total Gross Revenue:
                                                                                                                                                           $400,097.98




Official Form 207                                           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 1
                               Case 21-31504 Document 1 Filed in TXSB on 05/03/21 Page 60 of 100

Debtor           Aquilon Energy Services, Inc.                                                                     Case number (if known)
               Name




For the year before that:             From 01/01/2019           to   12/31/2019         Interest                                                         $693.00
                                               MM/ DD/ YYYY          MM/ DD/ YYYY




 Part 2: List Certain Transfers Made Before Filing for Bankruptcy

 3. Certain payments or transfers to creditors within 90 days before filing this case
    List payments or transfers—including expense reimbursements—to any creditor, other than regular employee compensation, within 90 days before filing this case unless
    the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22 and every 3 years after that with respect to
    cases filed on or after the date of adjustment.)

    ❑None

    Creditor’s name and address                                 Dates             Total amount or value          Reasons for payment or transfer
                                                                                                                 Check all that apply


 3.1.    All Savers Health Plans and Services                   2/3/2021                      $41,295.84         ❑Secured debt
        Creditor's name
                                                                                                                 ❑Unsecured loan repayments
                                                                                                                 ❑Suppliers or vendors
         600 N Pearl St Ste 2000                                3/3/2021
        Street
                                                                                                                 ❑Services
                                                                                                                 ✔Other Employee health insurance
                                                                                                                 ❑
         Dallas, TX 75201-2896
        City                           State     ZIP Code


 3.2.    CT Corporation                                         3/3/2021                      $10,368.39         ❑Secured debt
        Creditor's name
                                                                                                                 ❑Unsecured loan repayments
         Po Box 4349
        Street
                                                                                                                 ❑Suppliers or vendors
                                                                                                                 ❑Services
                                                                                                                 ✔Other Franchise taxes
                                                                                                                 ❑
         Carol Stream, IL 60197-4349
        City                           State     ZIP Code


 3.3.    Michael Best & Friedrich, LLC                          3/4/2021                      $53,708.00         ❑Secured debt
        Creditor's name
                                                                                                                 ❑Unsecured loan repayments
                                                                                                                 ❑Suppliers or vendors
         Po Box 88462                                           3/17/2021
        Street
                                                                3/31/2021                                        ✔Services
                                                                                                                 ❑
                                                                                                                 ❑Other
         Milwaukee, WI 53288-8462
        City                           State     ZIP Code


 3.4.    Silicon Valley Bank                                    2/26/2021                      $9,364.01         ❑Secured debt
        Creditor's name
                                                                                                                 ❑Unsecured loan repayments
         Po Box 660254
        Street
                                                                3/26/2021
                                                                                                                 ✔Suppliers or vendors
                                                                                                                 ❑
                                                                                                                 ❑Services
                                                                                                                 ❑Other
         Dallas, TX 75266-0254
        City                           State     ZIP Code


 3.5.    Texas Comptroller of Public Accounts                   3/2/2021                       $8,072.25         ❑Secured debt
        Creditor's name
                                                                                                                 ❑Unsecured loan repayments
                                                                                                                 ❑Suppliers or vendors
         111 East 17th Street                                   3/24/2021
        Street
                                                                4/15/2021                                        ❑Services
                                                                                                                 ✔Other Taxes
                                                                                                                 ❑
         Austin, TX 78774                                       4/15/2021
        City                           State     ZIP Code



Official Form 207                                           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                 page 2
                               Case 21-31504 Document 1 Filed in TXSB on 05/03/21 Page 61 of 100

Debtor            Aquilon Energy Services, Inc.                                                                     Case number (if known)
                 Name



 3.6.    CCM-Cameron Esperson Owner, LP                          2/11/2021                     $11,305.00         ❑Secured debt
         Creditor's name
                                                                                                                  ❑Unsecured loan repayments
         808 Travis St Ste 102
         Street
                                                                                                                  ❑Suppliers or vendors
                                                                                                                  ❑Services
                                                                                                                  ✔Other Rent
                                                                                                                  ❑
         Houston, TX 77002-5775
         City                           State     ZIP Code


 3.7.    HCL America Inc                                         02/02/2021                    $32,475.00         ❑Secured debt
         Creditor's name
                                                                                                                  ❑Unsecured loan repayments
         330 Potrero Ave
         Street
                                                                                                                  ❑Suppliers or vendors
                                                                                                                  ✔Services
                                                                                                                  ❑
                                                                                                                  ❑Other
         Sunnyvale, CA 94085-4113
         City                           State     ZIP Code


 3.8.    HoganTaylor LLP                                         2/11/2021                     $53,595.00         ❑Secured debt
         Creditor's name
                                                                                                                  ❑Unsecured loan repayments
                                                                                                                  ❑Suppliers or vendors
         2222 S Utica Pl Ste 200                                 3/9/2021
         Street
                                                                 3/18/2021                                        ✔Services
                                                                                                                  ❑
                                                                                                                  ❑Other
         Tulsa, OK 74114-7013                                    3/25/2021
         City                           State     ZIP Code


 3.9.    Lochman Krane International, Inc                        2/11/2021                     $16,881.20         ❑Secured debt
         Creditor's name
                                                                                                                  ❑Unsecured loan repayments
                                                                                                                  ❑Suppliers or vendors
         205 E Butterfield Rd Pmb 300                            3/22/2021
         Street
                                                                                                                  ✔Services
                                                                                                                  ❑
                                                                                                                  ❑Other
         Elmhurst, IL 60126-7200
         City                           State     ZIP Code


 3.10.     Microsoft Corporation                                   2/11/2021                    $50,935.46         ❑Secured debt
          Creditor's name
                                                                                                                   ❑Unsecured loan repayments
           1950 N Stemmons Fwy Ste 5010
          Street
                                                                   3/22/2021
                                                                                                                   ✔Suppliers or vendors
                                                                                                                   ❑
           LB #842467                                                                                              ❑Services
                                                                                                                   ❑Other
           Dallas, TX 75207-3199
          City                           State     ZIP Code


 3.11.     Stinnett & Associates                                   2/11/2021                    $11,200.00         ❑Secured debt
          Creditor's name
                                                                                                                   ❑Unsecured loan repayments
           111 E 17th St
          Street
                                                                                                                   ❑Suppliers or vendors
                                                                                                                   ✔Services
                                                                                                                   ❑
                                                                                                                   ❑Other
           Tulsa, OK 74119
          City                           State     ZIP Code


 3.12.     Namely, Inc                                             4/1/2021                     $13,206.00         ❑Secured debt
          Creditor's name
                                                                                                                   ❑Unsecured loan repayments
           Dept Ch 17603
          Street
                                                                                                                   ❑Suppliers or vendors
                                                                                                                   ❑Services
                                                                                                                   ✔Other Services-Outsourced payroll
                                                                                                                   ❑
           Palatine, IL 60055-7603
          City                           State     ZIP Code


Official Form 207                                            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                   page 3
                               Case 21-31504 Document 1 Filed in TXSB on 05/03/21 Page 62 of 100

Debtor            Aquilon Energy Services, Inc.                                                                        Case number (if known)
                 Name



 3.13.     CoverWallet Inc                                         4/9/2021                      $61,012.50            ❑Secured debt
          Creditor's name
                                                                                                                       ❑Unsecured loan repayments
                                                                                                                       ❑Suppliers or vendors
           Po Box 22395                                            4/15/2021
          Street
                                                                   4/28/2021                                           ❑Services
                                                                                                                       ✔Other D&O Insurance: run-off policy
                                                                                                                       ❑
           New York, NY 10087-0001
          City                           State     ZIP Code

 4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
    List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed or co-signed by an
    insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount may be adjusted on 4/01/22 and every 3
    years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments listed in line 3. Insiders include officers, directors, and anyone
    in control of a corporate debtor and their relatives; general partners of a partnership debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and
    any managing agent of the debtor. 11 U.S.C. § 101(31).
    ❑None
    Insider’s name and address                                   Dates             Total amount or value              Reasons for payment or transfer



 4.1.    Randy Wilson                                            semi-monthly                  $375,000.00            Salary paid semi-monthly
         Creditor's name
         206 Reinerman St
         Street



         Houston, TX 77007-7229
         City                           State     ZIP Code

          Relationship to debtor




 4.2.    Donald Kobetsky                                         semi-monthly                  $180,000.00            Salary paid semi-monthly
         Creditor's name
         808 Travis St Ste 400
         Street



         Houston, TX 77002-5791
         City                           State     ZIP Code

          Relationship to debtor




 5. Repossessions, foreclosures, and returns
    List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at a foreclosure sale,
    transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.
    ✔None
    ❑
    Creditor’s name and address                                  Description of the property                                 Date                      Value of property



 5.1.
         Creditor's name


         Street




         City                           State     ZIP Code




Official Form 207                                            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                         page 4
                              Case 21-31504 Document 1 Filed in TXSB on 05/03/21 Page 63 of 100

Debtor           Aquilon Energy Services, Inc.                                                                          Case number (if known)
               Name


 6. Setoffs
    List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account of the debtor without
    permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a debt.
    ❑None
    Creditor’s name and address                                 Description of the action creditor took                         Date action was         Amount
                                                                                                                                taken


 5.1.    Millbrook Lisle                                         Security Deposit                                               unknown                         $45,000.00
        Creditor's name
         1001 Warrenville Rd                                     XXXX–
        Street



         Lisle, IL 60532-1391
        City                           State     ZIP Code

 Part 3: Legal Actions or Assignments

 7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
    List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved in any capacity
     —within 1 year before filing this case.
    ❑None
 7.1.    Case title                                Nature of case                             Court or agency's name and address                        Status of case

         Millbrook Lisle 1001 LLC vs.              Disputed Lease                            DuPage County                                             ✔Pending
                                                                                                                                                       ❑
                                                                                                                                                       ❑On appeal
         Aquiloan Energy Services, Inc                                                      Name

                                                                                                                                                       ❑Concluded
                                                                                             505 N County Farm Rd
                                                                                            Street
         Case number

         2021L000230                                                                         Wheaton, IL 60187-3907
                                                                                            City                              State   ZIP Code

 8. Assignments and receivership
    List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a receiver, custodian,
    or other court-appointed officer within 1 year before filing this case.
    ✔None
    ❑
 8.1.    Custodian’s name and address                           Description of the property                             Value


        Custodian’s name
                                                                Case title                                              Court name and address
        Street
                                                                                                                       Name

                                                                Case number                                            Street
        City                           State     ZIP Code



                                                                Date of order or assignment                            City                           State     ZIP Code




 Part 4: Certain Gifts and Charitable Contributions

 9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of the gifts to that
    recipient is less than $1,000
    ✔None
    ❑




Official Form 207                                           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                            page 5
                               Case 21-31504 Document 1 Filed in TXSB on 05/03/21 Page 64 of 100

Debtor            Aquilon Energy Services, Inc.                                                                         Case number (if known)
                 Name


 9.1.     Recipient’s name and address                           Description of the gifts or contributions                   Dates given            Value


         Recipient’s name


         Street




         City                           State     ZIP Code


          Recipient’s relationship to debtor




 Part 5: Certain Losses

 10. All losses from fire, theft, or other casualty within 1 year before filing this case.
        ✔None
        ❑
        Description of the property lost and how the loss           Amount of payments received for the loss                         Date of loss       Value of property
        occurred                                                    If you have received payments to cover the loss, for                                lost
                                                                    example, from insurance, government compensation, or
                                                                    tort liability, list the total received.
                                                                    List unpaid claims on Official Form 106A/B (Schedule A/B:
                                                                    Assets – Real and Personal Property).


 10.1.


 Part 6: Certain Payments or Transfers

 11. Payments related to bankruptcy
        List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing of this case to another
        person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy relief, or filing a bankruptcy case.
        ❑None


 11.1.     Who was paid or who received the transfer?                If not money, describe any property transferred               Dates                Total amount or
                                                                                                                                                        value

          Byman & Associates, PLLC                                   Attorney’s Fee                                               3/16/2021                      $10,000.00


           Address

          7924 Broadway Suite 104
          Street


          Pearland, TX 77581
          City                           State    ZIP Code


           Email or website address



           Who made the payment, if not debtor?




Official Form 207                                            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                         page 6
                             Case 21-31504 Document 1 Filed in TXSB on 05/03/21 Page 65 of 100

Debtor          Aquilon Energy Services, Inc.                                                                         Case number (if known)
                Name


 11.2.    Who was paid or who received the transfer?              If not money, describe any property transferred                Dates                 Total amount or
                                                                                                                                                       value

         Michael Best & Friedrich, LLC                                                                                           2/2021                         $30,387.03


          Address

         Po Box 88462
         Street


         Milwaukee, WI 53288-8462
         City                          State    ZIP Code


          Email or website address



          Who made the payment, if not debtor?




 11.3.    Who was paid or who received the transfer?              If not money, describe any property transferred                Dates                 Total amount or
                                                                                                                                                       value

         HoganTaylor LLP                                                                                                         3/2021-4/2021                  $14,500.00


          Address

         2222 S Utica Pl Ste 200
         Street


         Tulsa, OK 74114-7013
         City                          State    ZIP Code


          Email or website address



          Who made the payment, if not debtor?




 12. Self-settled trusts of which the debtor is a beneficiary
     List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case to a self-settled trust
     or similar device.
     Do not include transfers already listed on this statement.
     ✔None
     ❑

 12.1.     Name of trust or device                              Describe any property transferred                              Dates transfers         Total amount or
                                                                                                                               were made               value




           Trustee




Official Form 207                                        Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                            page 7
                              Case 21-31504 Document 1 Filed in TXSB on 05/03/21 Page 66 of 100

Debtor          Aquilon Energy Services, Inc.                                                                      Case number (if known)
                Name


 13. Transfers not already listed on this statement
     List any transfers of money or other property—by sale, trade, or any other means—made by the debtor or a person acting on behalf of the debtor within 2 years before the
     filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include both outright transfers and transfers
     made as security. Do not include gifts or transfers previously listed on this statement.
     ❑None

 13.1.    Who received the transfer?                         Description of property transferred or payments                 Date transfer        Total amount or
                                                             received or debts paid in exchange                              was made             value

         Bruce Power                                         License for use of TBOP Application                            4/2020                       $125,000.00


          Address

         177 Tie Road
         Street


         Tiverton, Ontario N0G2T0,
         City                          State    ZIP Code


          Relationship to debtor

         Customer



 13.2.    Who received the transfer?                         Description of property transferred or payments                 Date transfer        Total amount or
                                                             received or debts paid in exchange                              was made             value

         BP Energy Services                                  Copy of core Aquilon software provided in exchange for         3/2020                         (Unknown)
                                                             $400K investment to fund operations as BP performed due
                                                             diligence
          Address

         201 Helios Way
         Street


         Houston, TX 77079-2678
         City                          State    ZIP Code


          Relationship to debtor

         Potential investor



 Part 7: Previous Locations

 14. Previous addresses
     List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.
     ❑Does not apply
    Address                                                                                                     Dates of occupancy


 14.1.   1001 Warrenville Rd                                                                                   From     3/2012               To 4/2020
         Street
         1001 Warrenville Rd
         Lisle, IL 60532-1391
         City                          State    ZIP Code




 Part 8: Health Care Bankruptcies



Official Form 207                                      Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                         page 8
                               Case 21-31504 Document 1 Filed in TXSB on 05/03/21 Page 67 of 100

Debtor          Aquilon Energy Services, Inc.                                                                         Case number (if known)
                Name


 15. Health Care bankruptcies
     Is the debtor primarily engaged in offering services and facilities for:
      —diagnosing or treating injury, deformity, or disease, or
      —providing any surgical, psychiatric, drug treatment, or obstetric care?
     ✔No. Go to Part 9.
     ❑
     ❑Yes. Fill in the information below.

          Facility name and address                          Nature of the business operation, including type of services the            If debtor provides meals
                                                             debtor provides                                                             and housing, number of
                                                                                                                                         patients in debtor’s care

 15.1.
         Facility name


         Street                                              Location where patient records are maintained(if different from facility    How are records kept?
                                                             address). If electronic, identify any service provider.
         City                       State     ZIP Code                                                                                  Check all that apply:
                                                                                                                                        ❑Electronically
                                                                                                                                        ❑Paper

 Part 9: Personally Identifiable Information


 16. Does the debtor collect and retain personally identifiable information of customers?
     ❑No.
     ✔Yes. State the nature of the information collected and retained.
     ❑                                                                      Tax and payment information
                  Does the debtor have a privacy policy about that information?
                  ❑No
                  ✔Yes
                  ❑
 17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b) or other pension or profit-sharing plan
     made available by the debtor as an employee benefit?
     ❑No. Go to Part 10.
     ✔Yes. Does the debtor serve as plan administrator?
     ❑
           ❑No. Go to Part 10.
           ✔Yes. Fill in below:
           ❑
                       Name of plan                                                                       Employer identification number of the plan

                       ADP 401k Plan number 226540                                                        EIN:   4   5 – 5     5   9    3   2   0    2

                       Has the plan been terminated?
                       ❑No
                       ✔Yes
                       ❑

 Part 10: Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

 18. Closed financial accounts
     Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold, moved, or
     transferred?
     Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses, cooperatives,
     associations, and other financial institutions.
     ✔None
     ❑




Official Form 207                                           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                      page 9
                              Case 21-31504 Document 1 Filed in TXSB on 05/03/21 Page 68 of 100

Debtor          Aquilon Energy Services, Inc.                                                                             Case number (if known)
                Name


    Financial institution name and address                     Last 4 digits of account         Type of account             Date account was              Last balance
                                                               number                                                       closed, sold, moved,          before closing
                                                                                                                            or transferred                or transfer

 18.1                                                          XXXX–                           ❑Checking
         Name
                                                                                               ❑Savings
                                                                                               ❑Money market
                                                                                               ❑Brokerage
         Street


                                                                                               ❑Other
         City                         State   ZIP Code

 19. Safe deposit boxes
        List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this case.
        ✔None
        ❑
 19.1     Depository institution name and address              Names of anyone with access to it               Description of the contents                   Does debtor
                                                                                                                                                             still have it?

                                                                                                                                                            ❑    No
         Name
                                                                                                                                                            ❑    Yes
         Street

                                                               Address

         City                         State   ZIP Code



 20. Off-premises storage
        List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in which the debtor does
        business.
        ✔None
        ❑
 20.1     Facility name and address                            Names of anyone with access to it               Description of the contents                   Does debtor
                                                                                                                                                             still have it?

                                                                                                                                                            ❑    No
         Name
                                                                                                                                                            ❑    Yes
         Street

                                                               Address

         City                         State   ZIP Code



 Part 11: Property the Debtor Holds or Controls That the Debtor Does Not Own

 21. Property held for another
        List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do not list leased or
        rented property.
        ✔None
        ❑




Official Form 207                                           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                           page 10
                            Case 21-31504 Document 1 Filed in TXSB on 05/03/21 Page 69 of 100

Debtor       Aquilon Energy Services, Inc.                                                                             Case number (if known)
            Name


    Owner’s name and address                                 Location of the property                      Description of the property                    Value


   Name


   Street




   City                            State   ZIP Code

 Part 12: Details About Environmental Information



      For the purpose of Part 12, the following definitions apply:
            Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the medium
            affected (air, land, water, or any other medium).
            Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly owned, operated,
            or utilized.
            Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a similarly harmful
            substance.
      Report all notices, releases, and proceedings known, regardless of when they occurred

 22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law?
     Include settlements and orders.
     ✔ No
     ❑
     ❑Yes. Provide details below.

    Case title                                      Court or agency name and address                      Nature of the case                             Status of case

                                                                                                                                                        ❑Pending
    Case number
                                                   Name
                                                                                                                                                        ❑On appeal
                                                                                                                                                        ❑Concluded
                                                   Street




                                                   City                           State   ZIP Code

 23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an environmental law?
     ✔ No
     ❑
     ❑Yes. Provide details below.


    Site name and address                           Governmental unit name and address                   Environmental law, if known                     Date of notice


   Name                                            Name


   Street                                          Street




   City                    State    ZIP Code       City                           State   ZIP Code

 24. Has the debtor notified any governmental unit of any release of hazardous material?
     ✔ No
     ❑
     ❑Yes. Provide details below.


Official Form 207                                           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                         page 11
                              Case 21-31504 Document 1 Filed in TXSB on 05/03/21 Page 70 of 100

Debtor           Aquilon Energy Services, Inc.                                                                        Case number (if known)
                 Name


    Site name and address                             Governmental unit name and address                Environmental law, if known                    Date of notice


   Name                                              Name


   Street                                            Street




   City                      State    ZIP Code       City                          State    ZIP Code




 Part 13: Details About the Debtor’s Business or Connections to Any Business



 25. Other businesses in which the debtor has or has had an interest
     List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case. Include this information
     even if already listed in the Schedules.
     ❑None

           Business name and address                        Describe the nature of the business                 Employer Identification number
                                                                                                                Do not include Social Security number or ITIN.
 25.1.
          Aquilon Energy Services LTD                                                                          EIN:   8   4 – 2     2    6     7   8   8   2
          Name
                                                                                                                Dates business existed
          Street
                                                                                                               From                     To



          City                    State   ZIP Code


 26. Books, records, and financial statements

 26a. List   all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
     ❑None
            Name and address                                                                                     Dates of service

 26a.1.     HoganTaylor LLP                                                                                     From 2020                To 2021
           Name
            2222 S Utica Pl Ste 200
           Street



            Tulsa, OK 74114-7013
           City                                                  State                     ZIP Code

            Name and address                                                                                     Dates of service

 26a.2.     Dugan & Lopatka CPAs                                                                                From 2012                To 2021
           Name
            4320 Winfield Rd Ste 450
           Street



            Warrenville, IL 60555-4036
           City                                                  State                     ZIP Code




Official Form 207                                             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 12
                          Case 21-31504 Document 1 Filed in TXSB on 05/03/21 Page 71 of 100

Debtor       Aquilon Energy Services, Inc.                                                            Case number (if known)
             Name


           Name and address                                                                       Dates of service

 26a.3.   Anna Dynia CPA, LLC                                                                    From                     To 2020
          Name
          20 Danada Sq W Unit 120
          Street



          Wheaton, IL 60189-2000
          City                                    State                   ZIP Code

           Name and address                                                                       Dates of service

 26a.4.   Jack Kendryna                                                                          From 2018                To 2020
          Name
          808 Travis St Ste 400
          Street



          Houston, TX 77002-5791
          City                                    State                   ZIP Code



 26b.     List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a
          financial statement within 2 years before filing this case.
          ❑None
           Name and address                                                                       Dates of service

 26b.1.   HoganTaylor LLP                                                                        From 2020                To 2021
          Name
          2222 S Utica Pl Ste 200
          Street



          Tulsa, OK 74114-7013
          City                                    State                   ZIP Code

           Name and address                                                                       Dates of service

 26b.2.   Dugan & Lopatka CPAs                                                                   From 2012                To 2021
          Name
          4320 Winfield Rd Ste 450
          Street



          Warrenville, IL 60555-4036
          City                                    State                   ZIP Code

           Name and address                                                                       Dates of service

 26b.3.   Anna Dynia CPA, LLC                                                                    From                     To 2020
          Name
          20 Danada Sq W Unit 120
          Street



          Wheaton, IL 60189-2000
          City                                    State                   ZIP Code



 26c.     List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.
          ❑None


Official Form 207                              Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                page 13
                           Case 21-31504 Document 1 Filed in TXSB on 05/03/21 Page 72 of 100

Debtor       Aquilon Energy Services, Inc.                                                          Case number (if known)
             Name


           Name and address                                                                     If any books of account and records are
                                                                                                unavailable, explain why
 26c.1.
          HoganTaylor LLP
          Name
          2222 S Utica Pl Ste 200
          Street



          Tulsa, OK 74114-7013
          City                                  State                   ZIP Code




 26d. Listall financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued
     a financial statement within 2 years before filing this case.
     ❑None
           Name and address

 26d.1.   BP Energy Company
          Name
          201 Helios Way
          Street



          Houston, TX 77079-2678
          City                                  State                   ZIP Code

           Name and address

 26d.2.   J. Aron & Company LLC
          Name
          200 West St
          Street



          New York, NY 10282-2102
          City                                  State                   ZIP Code

           Name and address

 26d.3.   Macquarie Energy LLC
          Name
          500 Dallas St Ste 3200
          Street



          Houston, TX 77002-4804
          City                                  State                   ZIP Code

           Name and address

 26d.4.   Morgan Stanley Capital Group Inc
          Name
          1585 Broadway
          Street



          New York, NY 10036
          City                                  State                   ZIP Code




Official Form 207                            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                     page 14
                           Case 21-31504 Document 1 Filed in TXSB on 05/03/21 Page 73 of 100

Debtor        Aquilon Energy Services, Inc.                                                                Case number (if known)
              Name


            Name and address

 26d.5.    Citigroup Energy, Inc.
           Name
           2700 Post Oak Ste 400
           Street



           Houston, TX 77056
           City                                        State                   ZIP Code

            Name and address

 26d.6.    VAKT
           Name
           1 Canada Square Floor 24
           Street



           London, England E14 5AB,
           City                                        State                   ZIP Code

            Name and address

 26d.7.    KOMGO
           Name
           20 Rue Adrien-Lachenal 1207
           Street



           Geneva Switzerland,
           City                                        State                   ZIP Code

            Name and address

 26d.8.    ION Group
           Name
           1221 Lamar St Ste 500
           Street



           Houston, TX 77010-3109
           City                                        State                   ZIP Code

            Name and address

 26d.9.    EKA Software ICE
           Name
           101 Merritt 7 Corporate Park Suite 300
           Street



           Norwalk, CT 06851
           City                                        State                   ZIP Code

             Name and address

 26d.10.     SS&C
            Name
             80 Lamberton Rd
            Street



             Windsor, CT 06095-2136
            City                                        State                   ZIP Code




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy        page 15
                          Case 21-31504 Document 1 Filed in TXSB on 05/03/21 Page 74 of 100

Debtor       Aquilon Energy Services, Inc.                                                             Case number (if known)
            Name


            Name and address

 26d.11.   Capspire
           Name
           15810 Park Ten Pl Ste 170
           Street



           Houston, TX 77084-5140
           City                                     State                   ZIP Code

            Name and address

 26d.12.   SVD Capital
           Name
           2925 Woodside Rd
           Street



           Woodside, CA 94062-2443
           City                                     State                   ZIP Code

            Name and address

 26d.13.   Trilogy
           Name
           332 6 Ave SW
           Street



           Calgary Alberta Canada AB T2P 0B2,
           City                                     State                   ZIP Code

            Name and address

 26d.14.   Energy One
           Name
           Level 13, 77 Pacific Highway
           Street



           North Sydney NSW 2060,
           City                                     State                   ZIP Code

            Name and address

 26d.15.   Whipstick Ventures
           Name
           121 High Ridge Ave
           Street



           Ridgefield, CT 06877-4402
           City                                     State                   ZIP Code

            Name and address

 26d.16.   Trellis
           Name
           33 New Montgomery St Ste 850
           Street



           San Francisco, CA 94105-4539
           City                                     State                   ZIP Code




Official Form 207                               Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy        page 16
                             Case 21-31504 Document 1 Filed in TXSB on 05/03/21 Page 75 of 100

Debtor          Aquilon Energy Services, Inc.                                                                       Case number (if known)
                Name


                Name and address

 26d.17.     Mobius
            Name
            5847 San Felipe St Ste 2502
            Street



            Houston, TX 77057-3263
            City                                              State                     ZIP Code

 27. Inventories
     Have any inventories of the debtor’s property been taken within 2 years before filing this case?
     ✔ No
     ❑
     ❑Yes. Give the details about the two most recent inventories.

    Name of the person who supervised the taking of the inventory                                  Date of            The dollar amount and basis (cost, market, or
                                                                                                   inventory          other basis) of each inventory




           Name and address of the person who has possession of inventory records

 27.1.
         Name


         Street




         City                                         State                ZIP Code

 28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people in control of the
     debtor at the time of the filing of this case.

    Name                                 Address                                                     Position and nature of any interest     % of interest, if any


    Bhagesh Malde                       151 W 42nd St New York, NY 10036-6563                       Director,                                0.00 %

    Jeremy Novak                        530 E 90th St Apt 4D New York, NY 10128-7914                Director,                                0.00 %

    Ben McDonald                        530 E 90th St Apt 4D New York, NY 10128-7914                Director,                                0.00 %

    Randy Wilson                        808 Travis St Ste 400 Houston, TX 77002-5791                Officer,                                 0.00 %

    Don Kobetsky                        808 Travis St Ste 400 Houston, TX 77002-5791                Officer,                                 0.00 %
 29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in control of the debtor, or
     shareholders in control of the debtor who no longer hold these positions?
     ❑No
     ✔Yes. Identify below.
     ❑
    Name                                 Address                                                     Position and nature of any      Period during which
                                                                                                     interest                        position or interest was held



   Bill Hartnet - Citi                  388 Greenwich St New York, NY 10013-2362                 Director,                                 From 8/2017
                                                                                                                                           To   5/2020


    Charles Bayless                     301 Woodbine Ave Narberth, PA 19072-1912                 Director,                                 From 8/2017
                                                                                                                                           To   5/2020


Official Form 207                                       Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                      page 17
                             Case 21-31504 Document 1 Filed in TXSB on 05/03/21 Page 76 of 100

Debtor          Aquilon Energy Services, Inc.                                                                        Case number (if known)
                Name



    Michael Egan                        911 Euclid Ave Winnetka, IL 60093                       Officer, $250,000                         From 8/2017
                                                                                                                                          To   5/2020


   Frank Egan                           151 W 42nd St New York, NY 10036                        Director, $250,000                        From 8/2017
                                                                                                                                          To   5/2020


   Sarita Mandanna                      17 Prince Arthur St Toronto, Ontario, Canada            Director,                                 From 8/2017
                                                                                                                                          To   5/2020


   Juan Muldoon - Energize              1 S Wacker Dr Ste 1620 Chicago, IL 60606-4671           Director,                                 From 1/2020
   Ventures                                                                                                                               To   5/2020


   Sam McNair - Macquarie               333 Clay St Ste 4200 Houston, TX 77002-4006             Director,                                 From 8/2017
                                                                                                                                          To   5/2020


   Georgia Watson - Goldman             122 Fleet St London, UK EC4A2BB                         Director,                                 From 8/2017
   Sachs                                                                                                                                  To   5/2020

 30. Payments, distributions, or withdrawals credited or given to insiders

     Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses, loans, credits on
     loans, stock redemptions, and options exercised?
     ❑No
     ✔Yes. Identify below.
     ❑
          Name and address of recipient                                            Amount of money or                 Dates                   Reason for providing
                                                                                   description and value of                                   the value
                                                                                   property

 30.1.   Randy Wilson                                                                               $375,000.00      Annual                  Salary paid
         Name                                                                                                                                semi-monthly
         808 Travis St Ste 400
         Street



         Houston, TX 77002-5791
         City                                       State         ZIP Code


          Relationship to debtor

         Chief Executive Officer

          Name and address of recipient                                            Amount of money or                 Dates                   Reason for providing
                                                                                   description and value of                                   the value
                                                                                   property

 30.2.   Donald Kobetsky                                                                            $180,000.00      Annual                  Salary paid
         Name                                                                                                                                semi-monthly
         808 Travis St Ste 400
         Street



         Houston, TX 77002-5791
         City                                       State         ZIP Code


          Relationship to debtor

         Chief Technology Officer




Official Form 207                                        Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                        page 18
                           Case 21-31504 Document 1 Filed in TXSB on 05/03/21 Page 77 of 100

Debtor      Aquilon Energy Services, Inc.                                                                           Case number (if known)
           Name


 31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?
     ✔ No
     ❑
     ❑Yes. Identify below.
         Name of the parent corporation                                                                Employer Identification number of the parent corporation

                                                                                                       EIN:           –




 32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?
     ✔ No
     ❑
     ❑Yes. Identify below.
         Name of the pension fund                                                                      Employer Identification number of the pension fund

                                                                                                       EIN:           –

 Part 14: Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in connection with a
      bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true and correct.


      I declare under penalty of perjury that the foregoing is true and correct.


      Executed on         05/03/2021
                      MM/ DD/ YYYY




           ✘ /s/ Randy Wilson
               Signature of individual signing on behalf of the debtor



                Position or relationship to debtor
                        Chief Executive Officer



         Printed name                                Randy Wilson



          Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
           ✔ No
           ❑
           ❑Yes




Official Form 207                                         Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                        page 19
                      Case 21-31504 Document 1 Filed in TXSB on 05/03/21 Page 78 of 100


B2030 (Form 2030) (12/15)


                                                     United States Bankruptcy Court
                                                                     Southern District of Texas

In re        Aquilon Energy Services, Inc.

                                                                                                        Case No.

Debtor                                                                                                  Chapter                  7


                                       DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR

1.      Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and
        that compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for
        services rendered or to be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as
        follows:

        For legal services, I have agreed to accept ......................................................................................................................................
                                                                                                                                              $10,000.00

        Prior to the filing of this statement I have received ...........................................................................................................................
                                                                                                                                             $10,000.00

        Balance Due ................................................................................................................................................
                                                                                                                                                                $0.00

2.      The source of the compensation paid to me was:

        ✔ Debtor
        ❑                           ❑ Other (specify)
3.      The source of compensation to be paid to me is:

        ✔ Debtor
        ❑                           ❑ Other (specify)
4.      ✔
        ❑     I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates
        of my law firm.

        ❑     I have agreed to share the above-disclosed compensation with a other person or persons who are not members or associates
        of my law firm. A copy of the agreement, together with a list of the names of the people sharing in the compensation, is
        attached.

5.      In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

        a.     Analysis of the debtor' s financial situation, and rendering advice to the debtor in determining whether to file a petition in
               bankruptcy;

        b.     Preparation and filing of any petition, schedules, statements of affairs and plan which may be required;

        c.     Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;

6.      By agreement with the debtor(s), the above-disclosed fee does not include the following services:

        representation of the Client in any other matters following the bankruptcy case filing
        including contested matters, adversary proceedings, 2004 examinations or
        similar discovery.




                                                                                   Page 1 of 2
                 Case 21-31504 Document 1 Filed in TXSB on 05/03/21 Page 79 of 100


B2030 (Form 2030) (12/15)


                                                         CERTIFICATION

                     I certify that the foregoing is a complete statement of any agreement or arrangement for
                payment to me for representation of the debtor(s) in this bankruptcy proceeding.

                       05/03/2021                                          /s/ Randy Williams
                Date                                     Randy Williams
                                                         Signature of Attorney
                                                                                      Bar Number: 21566850
                                                                                  Byman & Associates, PLLC
                                                                                    7924 Broadway Suite 104
                                                                                           Pearland, TX 77581
                                                                                      Phone: (281) 884-9269

                                                                      Byman & Associates, PLLC
                                                         Name of law firm




                                                             Page 2 of 2
                 Case 21-31504 Document 1 Filed in TXSB on 05/03/21 Page 80 of 100

                                                     IN THE UNITED STATES BANKRUPTCY COURT
                                                           SOUTHERN DISTRICT OF TEXAS
                                                                 HOUSTON DIVISION

IN RE: Aquilon Energy Services, Inc.                                                         CASE NO

                                                                                             CHAPTER 7




                                                      VERIFICATION OF CREDITOR MATRIX

  The above named Debtor hereby verifies that the attached list of creditors is true and correct to the best of his/her knowledge.


Date       05/03/2021              Signature                                    /s/ Randy Wilson
                                                                         Randy Wilson, Chief Executive Officer
Case 21-31504 Document 1 Filed in TXSB on 05/03/21 Page 81 of 100


                       A Super Shine
                       Alba S Godoy
                       Po Box 550863
                       Houston, TX 77255-0863



                       ADP
                       1 Adp Blvd
                       Roseland, NJ 07068-1728




                       Advent Systems, Inc.
                       435 W Fullerton Ave
                       Elmhurst, IL 60126-1404




                       All Savers Health Plans and
                       Services
                       3100 Ams Blvd
                       Green Bay, WI 54313-9700



                       Allegro Development
                       Corporation
                       600 N Pearl St Ste 2000
                       Dallas, TX 75201-2822



                       American Airlines, Inc
                       AAirpass Customer Service - MD4106
                       4255 Amon Carter Blvd
                       Fort Worth, TX 76155-2603



                       Anna Dynia CPA, LLC
                       20 Danada Sq W Unit 120
                       Wheaton, IL 60189-2000




                       Aon Risk Services Central,
                       Inc.
                       75 Remittance Dr Dept 1926
                       Chicago, IL 60675-1926
Case 21-31504 Document 1 Filed in TXSB on 05/03/21 Page 82 of 100


                       Arch Insurance Company
                       210 Hudson St Ste 300
                       Jersey City, NJ 07311-1206




                       Atlassian
                       1098 Harrison St
                       San Francisco, CA 94103-4521




                       Bank of America NA
                       20 Greenway Plz Ste 700
                       Houston, TX 77046-2006




                       BlueCross BlueShield of
                       Illinois
                       Health Care Service Corporation
                       25550 Network Pl
                       Chicago, IL 60673-1255


                       BMD Consulting
                       Po Box 40249
                       Austin, TX 78704-0005




                       Bruce Power LP
                       Bldg 1540, Bldg B10
                       177 Tie Road
                       Kincardine, ON, Canada N06 2T0



                       Cameron Management
                       808 Travis St Ste 102
                       Houston, TX 77002-5775




                       Canteen Refreshment
                       Services
                       Division of Compass Group
                       940 Lively Blvd
                       Wood Dale, IL 60191-1204
Case 21-31504 Document 1 Filed in TXSB on 05/03/21 Page 83 of 100


                       CCM-Cameron Esperson
                       Owner, LP
                       808 Travis St Ste 102
                       Houston, TX 77002-5775



                       Centerpoint Energy Services
                       Inc
                       Po Box 1374
                       Houston, TX 77251-1374



                       Century Link
                       Executive Plaza III
                       11350 Mccormick Rd Ste 800
                       Hunt Valley, MD 21031-1002



                       Certify, Inc.
                       Po Box 780965
                       Philadelphia, PA 19178-0965




                       Charles Bayless Arizona
                       7300 N Sunset Canyon Dr
                       Tucson, AZ 85718-1258




                       Charles Bayless NC
                       403 Tuttle Rd
                       Durham, NC 27703-8386




                       CIMA Energy LP
                       1221 Mckinney St Ste 3700
                       Houston, TX 77010-2046




                       Citadel Americas LLC
                       131 S Dearborn St
                       Chicago, IL 60603-5517
Case 21-31504 Document 1 Filed in TXSB on 05/03/21 Page 84 of 100


                       Citigroup Energy, Inc.
                       2700 Post Oak Ste 400
                       Houston, TX 77056




                       City of Chicago
                       22149 Network Pl
                       Chicago, IL 60673-1221




                       Clear Investigative
                       2801 Network Blvd #101
                       Frisco, TX 75034




                       Cogent Communications, Inc.
                       PO Box 791087
                       Baltimore, MD 21279-1087




                       Comcast Business
                       Po Box 37601
                       Philadelphia, PA 19101-0601




                       Comcast Inc
                       Po Box 3001
                       Southeastern, PA 19398-3001




                       ComEd, Inc.
                       Po Box 6111
                       Carol Stream, IL 60197-6111




                       Committee of Chief Risk
                       Officers, Inc.
                       8000 Research Forest Dr Ste 115 #278
                       The Woodlands, TX 77382-1506
Case 21-31504 Document 1 Filed in TXSB on 05/03/21 Page 85 of 100


                       Commodity Risk Advisors, LLC
                       6010 Blossom St
                       Houston, TX 77007-5002




                       Commodity Technology
                       Advisory LLC
                       19901 Southwest Fwy Ste 140
                       Sugar Land, TX 77479-6538



                       Concurrency, Inc.
                       13600 Bishops Ct
                       Brookfield, WI 53005-6211




                       CoverWallet Inc
                       Po Box 22395
                       New York, NY 10087-0001




                       CT Corporation
                       Po Box 4349
                       Carol Stream, IL 60197-4349




                       Delaware Secretary of State
                       Division of Corporations
                       Po Box 5509
                       Binghamton, NY 13902-5509



                       Delta Dental of Illinois-Risk
                       Po Box 804067
                       Chicago, IL 60680-4067




                       Docusign
                       221 Main St Ste 1550
                       San Francisco, CA 94105-1947
Case 21-31504 Document 1 Filed in TXSB on 05/03/21 Page 86 of 100


                       Dropbox
                       1800 Owens St Ste 200
                       San Francisco, CA 94158-2381




                       Dugan & Lopatka CPAs
                       4320 Winfield Rd Ste 450
                       Warrenville, IL 60555-4036




                       Ector County Energy Center
                       LLC
                       1 S Wacker Dr Ste 1800
                       Chicago, IL 60606-4630



                       Energize Ventures
                       1 S Wacker Dr Ste 1620
                       Chicago, IL 60606-4671




                       ENGIE Energy Marketing NA,
                       Inc
                       1990 Post Oak Blvd Ste 1900
                       Houston, TX 77056-3831



                       ENI Trading and Shipping Inc
                       1200 Smith St Ste 1707
                       Houston, TX 77002-4372




                       Ernst & Young U.S. LLP
                       3712 Solutions Ctr
                       Chicago, IL 60677-3007




                       eShares, Inc.
                       195 Page Mill Rd Ste 101
                       Palo Alto, CA 94306-2073
Case 21-31504 Document 1 Filed in TXSB on 05/03/21 Page 87 of 100


                       Eye Med
                       Fidelity Security Life Insurance Co.
                       Po Box 632530
                       Cincinnati, OH 45263-2530



                       Francis X. Egan
                       1142 Ash St
                       Winnetka, IL 60093-2104




                       Go Daddy
                       14455 N Hayden Rd
                       Scottsdale, AZ 85260-6993




                       Goldman Sachs Principal
                       Strategic Investments
                       200 West St
                       New York, NY 10282-2102



                       HALOCK Security Labs
                       Remington Associates, Ltd
                       1834 Walden Office Sq Ste 200
                       Schaumburg, IL 60173-4296



                       Hart Energy
                       1616 S Voss Rd Ste 1000
                       Houston, TX 77057-2641




                       HCL America Inc
                       330 Potrero Ave
                       Sunnyvale, CA 94085-4113




                       HoganTaylor LLP
                       2222 S Utica Pl Ste 200
                       Tulsa, OK 74114-7013
Case 21-31504 Document 1 Filed in TXSB on 05/03/21 Page 88 of 100


                       HubSpot, Inc
                       Po Box 419842
                       Boston, MA 02241-9842




                       IBM Corporation
                       Po Box 643600
                       Pittsburgh, PA 15264-3600




                       Indianapolis Power & Light
                       Company
                       1 Monument Cir
                       Indianapolis, IN 46202



                       Infinity Consulting Solutions,
                       Inc
                       462 7th Ave Fl 2
                       New York, NY 10018-7847



                       International Materials Inc
                       327 Plaza Royal
                       Boca Raton, FL 33432




                       Invenergy Nelson LLC
                       1 S Wacker Dr Ste 1800
                       Chicago, IL 60606-4630




                       IP Successor Fund 21 LP
                       1143 Ash St
                       Winnetka, IL 60093-2103




                       J. Aron & Company LLC
                       200 W Street
                       New York, NY 10282
Case 21-31504 Document 1 Filed in TXSB on 05/03/21 Page 89 of 100


                       JAM UK Trading Ltd
                       Unit 25 Boxted Business Park
                       Berlkhamated Rd
                       Hemel Hempstead, UK



                       Jazz HR
                       1501 Reedsdale St Ste 403
                       Pittsburgh, PA 15233-2306




                       Jet Brains
                       989 E Hillsdale Blvd Ste 200
                       Foster City, CA 94404-2189




                       John W Egan
                       1264 Forest Glen Dr N
                       Winnetka, IL 60093-1423




                       K2 Commodities LLC
                       1125 17th St
                       Denver, CO 80202-2025




                       Knight Security Systems, LLC
                       Po Box 543292
                       Dallas, TX 75354-3292




                       KPMG LLP
                       Po Box 120511 Dept 0511
                       Dallas, TX 75312-0511




                       Linkedin Corporation
                       62228 Collections Center Dr
                       Chicago, IL 60693-0001
Case 21-31504 Document 1 Filed in TXSB on 05/03/21 Page 90 of 100


                       Live Chat
                       101 Arch St Fl 8
                       Boston, MA 02110-7500




                       Lochman Krane International,
                       Inc
                       205 E Butterfield Rd Pmb 300
                       Elmhurst, IL 60126-7200



                       LOGIX Communications, LP
                       Po Box 3608
                       Houston, TX 77253-3608




                       Macquarie Energy LLC
                       500 Dallas St Ste 3200
                       Houston, TX 77002-4804




                       Macquarie Energy LLC
                       500 Dallas St Ste 3300
                       Houston, TX 77002-4719




                       Mansfield Oil Company
                       1025 Airport Pkwy
                       Gainesville, GA 30501-6813




                       McMillan LLP
                       Brookfield Place
                       181 Bay Street Suite 4400
                       Toronto, Ontario, Canada M5J 2T3



                       Merchology
                       121 Cheshire Ln N Ste 100
                       Minneapolis , MN 55305
Case 21-31504 Document 1 Filed in TXSB on 05/03/21 Page 91 of 100


                       Michael Best & Friedrich, LLC
                       Po Box 88462
                       Milwaukee, WI 53288-8462




                       Michael E Egan
                       911 Euclid Ave
                       Winnetka, IL 60093-1417




                       Microsoft Corporation
                       LB #842467
                       1950 N Stemmons Fwy Ste 5010
                       Dallas, TX 75207-3199



                       Millbrook Lisle
                       1001 Warrenville Rd
                       Lisle, IL 60532-1391




                       Millbrook Lisle 1001, LLC
                       485 E Half Day Rd Ste 220
                       Buffalo Grove, IL 60089-8806




                       Mitsui & Co. Energy Marketing
                       and Services (usa), Inc.
                       1300 Post Oak Blvd Ste 1700
                       Houston, TX 77056-3081



                       Modis
                       Dept Ch 10682
                       Palatine, IL 60055-0001




                       Monaco
                       205 E 42nd St Fl 14
                       New York, NY 10017-5752
Case 21-31504 Document 1 Filed in TXSB on 05/03/21 Page 92 of 100


                       Morgan Stanley Capital Group
                       Inc
                       1585 Broadway
                       New York, NY 10036



                       MRE Consulting Ltd
                       3800 Buffalo Speedway Ste 200
                       Houston, TX 77098-3725




                       Murray Family Group
                       11 Kent Rd
                       Winnetka, IL 60093-1815




                       MyOfficeProducts LLC
                       Po Box 32193
                       New York, NY 10087-3193




                       Namely, Inc
                       Dept Ch 17603
                       Palatine, IL 60055-7603




                       Nationwide TFS
                       500 N Broadway Ste 240
                       Jericho, NY 11753-2111




                       Net Firms
                       10 Corporate Dr Ste 300
                       Burlington, MA 01803-4200




                       New Jersey Division of
                       Taxation
                       Po Box 666
                       Trenton, NJ 08646-0666
Case 21-31504 Document 1 Filed in TXSB on 05/03/21 Page 93 of 100


                       North American Energy
                       Standards Board
                       801 Travis St Ste 1675
                       Houston, TX 77002-5777



                       Notarize Inc
                       1 Marina Park Dr
                       Boston, MA 02210-1832




                       NYC Department of Finance
                       Po Box 3933
                       New York, NY 10008-3933




                       Objective Paradigm Inc
                       223 W Jackson Blvd Ste 950
                       Chicago, IL 60606-6979




                       Origin LLC
                       813 Greenleaf St Ste 1
                       Evanston, IL 60202-1333




                       Partners Electric Services
                       7303 Windfern Rd Ste 200
                       Houston, TX 77040-2312




                       Peter S Egan
                       550 Ash St
                       Winnetka, IL 60093-2662




                       Platinum Parking
                       930 Main St Ste T280
                       Houston, TX 77002-6224
Case 21-31504 Document 1 Filed in TXSB on 05/03/21 Page 94 of 100


                       Powar Energy Inc
                       1510 S Humboldt St
                       Denver, CO 80210-2832




                       PR Newswire Association LLC
                       Po Box 5897
                       New York, NY 10087-5897




                       Prestige Staffing
                       8010 Roswell Rd Ste 330
                       Atlanta, GA 30350-7014




                       Professional Decorating &
                       Painting Inc
                       7149 N Austin Ave
                       Niles, IL 60714-4617



                       Publicis Sapient
                       Po Box 4886
                       Boston, MA 02212-4886




                       R. Michael Murray Jr
                       Rebecca Murray
                       11 Kent Road
                       Winnetka, IL 60093



                       R.L. Wolff & Associates
                       2138 Richmond Ave
                       Houston, TX 77098-3327




                       Randy Wilson
                       206 Reinerman St
                       Houston, TX 77007-7229
Case 21-31504 Document 1 Filed in TXSB on 05/03/21 Page 95 of 100


                       Redgate
                       144 W Colorado Blvd Ste 200
                       Pasadena, CA 91105-1953




                       ReedSmith LLP
                       2672 Paysphere Circle
                       Chicago, IL 60674-0001




                       RingCentral, Inc.
                       20 Davis Dr
                       Belmont, CA 94002-3002




                       Rival Colour Limited
                       Unit 1 Centre Business Park
                       53 Norman Road
                       Greenwich, London, UK SE10 9QF



                       Romero Creative and
                       Marketing LLC
                       1334 Brittmoore Rd Ste 1314
                       Houston, TX 77043-4035



                       Sage Intacct, Inc
                       Po Box 123237 Dept 3237
                       Dallas, TX 75312-3237




                       Salesforce.com Inc
                       Po Box 203141
                       Dallas, TX 75320-3141




                       Schumacher Cargo
                       550 W 135th St
                       Gardena, CA 90248-1506
Case 21-31504 Document 1 Filed in TXSB on 05/03/21 Page 96 of 100


                       Secretary of State
                       Department of Business Services
                       501 S 2nd St
                       Springfield, IL 62756-1000



                       Sikich LLP
                       1415 W Diehl Rd
                       Naperville, IL 60563




                       Silicon Valley Bank
                       PO Box 660254
                       Naperville, IL 60563




                       St. Clair Power LP
                       1 S Wacker Dr Ste 1800
                       Chicago, IL 60606-4630




                       State of California
                       Employment Development Department
                       PO Box 826215 MIC 3A
                       Sacramento, CA 94230-6215



                       State of New Jersey
                       Department of Employer Accounts
                       Po Box 929
                       Trenton, NJ 08646-0929



                       State of Texas
                       Comptroller of Public Accounts
                       111 E 17th St
                       Austin, TX 78774-1440



                       Steven Provenzano
                       Lyndon B Johnson State Office Building
                       Houston, TX 77005
Case 21-31504 Document 1 Filed in TXSB on 05/03/21 Page 97 of 100


                       Stinnett & Associates
                       111 E 17th St
                       Tulsa, OK 74119




                       Streng Agency
                       2325 Dean St
                       Saint Charles, IL 60175-4810




                       Student Engineers' Council
                       Tamu 3127
                       College Sta, TX 77843-0001




                       SVB Credit Card
                       Silicon Valley Bank
                       Po Box 660254
                       Dallas, TX 75266-0254



                       Symmetry Energy Solutions
                       1111 Louisiana St Ste B-241
                       Houston, TX 77002-5230




                       Syncfusion
                       2501 Aerial Center Pkwy Ste 200
                       Morrisville, NC 27560-7685




                       TechOptimus Inc
                       7907 S Rice Ave
                       Bellaire, TX 77401-5709




                       Telerik
                       14 Oak Park Dr
                       Bedford, MA 01730-1414
Case 21-31504 Document 1 Filed in TXSB on 05/03/21 Page 98 of 100


                       Texas Workforce Commission
                       Austin, TX 78778-0091




                       The Guardian Life Insurance
                       Company of America
                       10 Hudson Yards
                       New York, NY 10001-2157



                       The Hartford
                       Po Box 660916
                       Dallas, TX 75266-0916




                       The Jenkins Group Inc
                       300 Park Blvd Ste 250
                       Itasca, IL 60143-2655




                       The Reserves Network Inc
                       Po Box 373415
                       Cleveland, OH 44193-0001




                       Thomson Reuters (GRC) Inc
                       Po Box 412197
                       Boston, MA 02241-2197




                       Tradehelm Inc
                       26w155 Prestwick Ln
                       Winfield, IL 60190-2308




                       Trebloc Management &
                       Consulting Ltd
                       941 4A Street NW
                       Calgary, Alberta, Canada
Case 21-31504 Document 1 Filed in TXSB on 05/03/21 Page 99 of 100


                       Uniper Global commodities
                       North America LP
                       181 W Madison St Ste 3450
                       Chicago, IL 60602-4576



                       University of Houston
                       Bauer College of Business
                       4750 Calhoun Rd
                       Houston, TX 77204-6021



                       University of Houston
                       Cullen College of Engineering
                       4750 Calhoun Rd Bldg 2 E312
                       Houston, TX 77204-6021



                       Unum Life Insurance
                       Company of America
                       Po Box 406990
                       Atlanta, GA 30384-6990



                       Up Trends
                       1800 Nw Corporate Blvd Ste 202
                       Boca Raton, FL 33431-7336




                       Verizon Communications Inc
                       Po Box 25505
                       Lehigh Valley, PA 18002-5505




                       Visual Cron
                       NetCart AB Majv 6A 191 40
                       Spollentuna, Sweden




                       WageWorks Inc
                       15 W Scenic Pointe Dr Ste 100
                       Draper, UT 84020-6120
Case 21-31504 Document 1 Filed in TXSB on 05/03/21 Page 100 of 100


                        WeWork
                        222 S Riverside Plz
                        Chicago, IL 60606-5808




                        WP Engine
                        504 Lavaca St Ste 1000
                        Austin, TX 78701-2857




                        Zensar, Inc
                        55 W Monroe St Ste 1200
                        Chicago, IL 60603-5127




                        Zoom
                        55 Almaden Blvd Ste 400
                        San Jose, CA 95113-1611
